OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple RoadBloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code: (248) 644-8500 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Schwartz Investment Trust By (Signature and Title)* /s/ George P. Schwartz George P. Schwartz, President Date August 1, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Schwartz Value Fund July 1, 2010 - June 30, 2011 CENTURYLINK, INC. Security Meeting Type Special Ticker Symbol CTL Meeting Date 24-Aug-2010 ISIN US1567001060 Agenda 933312681 - Management Item Proposal Type Vote For/Against Management 01 A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF CENTURYLINK COMMON STOCK IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 21, 2010, BY AND AMONG QWEST COMMUNICATIONS INTERNATIONAL INC., THE COMPANY, AND SB44 ACQUISITION COMPANY, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. Management For For 02 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSAL TO ISSUE CENTURYLINK COMMON STOCK IN COMPANY IN CONNECTION WITH THE MERGER. Management For For H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 30-Sep-2010 ISIN US0936711052 Agenda 933319065 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1B ELECTION OF DIRECTOR: RICHARD C. BREEDEN Management For For 1C ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1D ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1F ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For 1G ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I ELECTION OF DIRECTOR: L. EDWARD SHAW, JR. Management For For 1J ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For 02 THE APPROVAL OF AN ADVISORY PROPOSAL ON THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES. Management Against Against 03 THE APPROVAL OF AN AMENDMENT TO THE 2003 LONG-TERM EXECUTIVE COMPENSATION PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN BY 10,000,000 SHARES (FROM 14,000,,000,000 SHARES). Management Against Against 04 THE APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE EXECUTIVE PERFORMANCE PLAN. Management Against Against 05 A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTING STANDARD. Management Against Against 06 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT TO CALL A SPECIAL MEETING OF THE COMPANY'S SHAREHOLDERS. Management Against Against 07 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT RELATED TO THE REMOVAL OF DIRECTORS. Management Against Against 08 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT RELATED TO AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION AND BYLAWS. Management Against Against 09 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT REGARDING THE RELATED PERSON TRANSACTION PROVISION. Management Against Against 10 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 30, 2011. Management For For AVNET, INC Security Meeting Type Annual Ticker Symbol AVT Meeting Date 05-Nov-2010 ISIN US0538071038 Agenda 933330920 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ELEANOR BAUM For For 2 J. VERONICA BIGGINS For For 3 EHUD HOUMINER For For 4 FRANK R. NOONAN For For 5 RAY M. ROBINSON For For 6 WILLIAM H. SCHUMANN III For For 7 WILLIAM P. SULLIVAN For For 8 GARY L. TOOKER For For 9 ROY VALLEE For For 02 APPROVAL OF THE AVNET 2 Management Against Against 03 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 2, 2011. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 12-Nov-2010 ISIN US8718291078 Agenda 933330398 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ Management For For 1C ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1D ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 02 TO APPROVE AN AMENDMENT TO THE SYSCO CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2011. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 16-Nov-2010 ISIN US5949181045 Agenda 933331011 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 02 ELECTION OF DIRECTOR: DINA DUBLON Management For For 03 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder Against For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 03-Feb-2011 ISIN IE00B4BNMY34 Agenda 933362042 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2B RE-APPOINTMENT OF DIRECTOR: DENNIS F. HIGHTOWER Management For For 2C RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARK MOODY-STUART Management For For 2E RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 06 AUTHORIZATION TO HOLD THE 2 Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 10-Feb-2011 ISIN US0500951084 Agenda 933366507 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DEBORAH A. BECK For For 2 ROBERT W. BURGESS For For 3 GEORGE S. DOTSON For For 4 JACK E. GOLDEN For For 5 HANS HELMERICH For For 6 JAMES R. MONTAGUE For For 7 ROBERT J. SALTIEL For For 02 TO APPROVE OUR ATWOOD OCEANICS, INC. AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS. Management For For 04 TO APPROVE, BY A SHAREHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS, COMMONLY REFERRED TO AS A "SAY ON PAY" PROPOSAL. Management For For 05 TO ESTABLISH, BY A SHAREHOLDER NON-BINDING ADVISORY VOTE, THE FREQUENCY OF SUBMISSION TO SHAREHOLDERS OF ADVISORY "SAY ON PAY" PROPOSAL. Management 2 Years Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 Management Against Against 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 06-Apr-2011 ISIN AN8068571086 Agenda 933377106 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: P. CAMUS Management For For 1B ELECTION OF DIRECTOR: P. CURRIE Management For For 1C ELECTION OF DIRECTOR: A. GOULD Management For For 1D ELECTION OF DIRECTOR: T. ISAAC Management For For 1E ELECTION OF DIRECTOR: K.V. KAMATH Management For For 1F ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management For For 1G ELECTION OF DIRECTOR: A. LAJOUS Management For For 1H ELECTION OF DIRECTOR: M.E. MARKS Management For For 1I ELECTION OF DIRECTOR: E. MOLER Management For For 1J ELECTION OF DIRECTOR: L.R. REIF Management For For 1K ELECTION OF DIRECTOR: T.I. SANDVOLD Management For For 1L ELECTION OF DIRECTOR: H. SEYDOUX Management For For 1M ELECTION OF DIRECTOR: P. KIBSGAARD Management For For 1N ELECTION OF DIRECTOR: L.S. OLAYAN Management For For 02 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. Management For For 05 TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. Management For For 06 TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. Management For For 07 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BP P.L.C. Security Meeting Type Annual Ticker Symbol BP Meeting Date 14-Apr-2011 ISIN US0556221044 Agenda 933381446 - Management Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For 02 TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For For 03 TO RE-ELECT MR P M ANDERSON AS A DIRECTOR. Management For For 04 TO RE-ELECT MR A BURGMANS AS A DIRECTOR. Management For For 05 TO RE-ELECT MRS C B CARROLL AS A DIRECTOR. Management For For 06 TO RE-ELECT SIR WILLIAM CASTELL AS A DIRECTOR. Management For For 07 TO RE-ELECT MR I C CONN AS A DIRECTOR. Management For For 08 TO RE-ELECT MR G DAVID AS A DIRECTOR. Management For For 09 TO RE-ELECT MR I E L DAVIS AS A DIRECTOR. Management For For 10 TO RE-ELECT MR R W DUDLEY AS A DIRECTOR. Management For For 11 TO RE-ELECT DR B E GROTE AS A DIRECTOR. Management For For 12 TO ELECT MR F L BOWMAN AS A DIRECTOR. Management For For 13 TO ELECT MR B R NELSON AS A DIRECTOR. Management For For 14 TO ELECT MR F P NHLEKO AS A DIRECTOR. Management For For 15 TO RE-ELECT MR C-H SVANBERG AS A DIRECTOR. Management For For 16 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION. Management For For S17 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For 18 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For S19 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For S20 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For For 21 TO GIVE LIMITED AUTHORITY TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE. Management For For 22 TO APPROVE THE RENEWAL OF THE BP SHAREMATCH PLAN. Management For For 23 TO APPROVE THE RENEWAL OF THE BP SHARESAVE UK PLAN. Management For For NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 14-Apr-2011 ISIN US6410694060 Agenda 933391586 - Management Item Proposal Type Vote For/Against Management 1A APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR 2010 Management For For 1B ACCEPTANCE OF THE COMPENSATION REPORT 2010 (ADVISORY VOTE) Management For For 02 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 03 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2010 Management For For 4A1 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. PAUL BULCKE (FOR A TERM OF THREE YEARS) Management For For 4A2 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. ANDREAS KOOPMANN (FOR A TERM OF THREE YEARS) Management For For 4A3 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. ROLF HANGGI (FOR A TERM OF THREE YEARS) Management For For 4A4 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. JEAN-PIERRE MEYERS (FOR A TERM OF THREE YEARS) Management For For 4A5 RE-ELECTION TO THE BOARD OF DIRECTOR: MRS. NAINA LAL KIDWAI (FOR A TERM OF THREE YEARS) Management For For 4A6 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. BEAT HESS (FOR A TERM OF THREE YEARS) Management For For 4B ELECTION TO THE BOARD OF DIRECTOR: MS. ANN VENEMAN (FOR A TERM OF THREE YEARS) Management For For 4C RE-ELECTION OF THE STATUTORY AUDITOR: KPMG S.A., GENEVA BRANCH (FOR A TERM OF ONE YEAR) Management For For 05 CAPITAL REDUCTION (BY CANCELLATION OF SHARES) Management For For 06 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE ANNUAL GENERAL MEETING, I GIVE A PROXY TO VOTE IN FAVOR OF THE MOTION OR RECOMMENDATION OF THE BOARD OF DIRECTORS Management For For 07 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For ELI LILLY AND COMPANY Security Meeting Type Annual Ticker Symbol LLY Meeting Date 18-Apr-2011 ISIN US5324571083 Agenda 933376635 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR FOR THREE-YEAR TERM: M.L. ESKEW Management For For 1B ELECTION OF DIRECTOR FOR THREE-YEAR TERM: A.G. GILMAN Management For For 1C ELECTION OF DIRECTOR FOR THREE-YEAR TERM: K.N. HORN Management For For 1D ELECTION OF DIRECTOR FOR THREE-YEAR TERM: J.C. LECHLEITER Management For For 02 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2011. Management For For 03 APPROVE, BY NON-BINDING VOTE, 2'S NAMED EXECUTIVE OFFICERS. Management For For 04 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management For For 06 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING REQUIREMENTS. Management For For 07 APPROVE THE EXECUTIVE OFFICER INCENTIVE PLAN. Management Against Against C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 20-Apr-2011 ISIN US0673831097 Agenda 933394037 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN C. KELLY For For 2 GAIL K. NAUGHTON PH.D. For For 3 JOHN H. WEILAND For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. Management For For 03 SAY-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 SAY-WHEN-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years Against 05 TO CONSIDER A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 06 TO CONSIDER A SHAREHOLDER PROPOSAL FOR THE ANNUAL ELECTION OF DIRECTORS. Shareholder For Against THE CHUBB CORPORATION Security Meeting Type Annual Ticker Symbol CB Meeting Date 26-Apr-2011 ISIN US1712321017 Agenda 933383185 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ZOE BAIRD Management For For 1B ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1C ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1D ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For 1E ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1F ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For 1G ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For 1H ELECTION OF DIRECTOR: JESS SODERBERG Management For For 1I ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For 1J ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For 1K ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For 02 TO VOTE ON THE ADOPTION OF THE CHUBB CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN (2011). Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For 04 TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE ENCLOSED ANNUAL MEETING MATERIALS. Management For For 05 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against STRAYER EDUCATION, INC. Security Meeting Type Annual Ticker Symbol STRA Meeting Date 26-Apr-2011 ISIN US8632361056 Agenda 933397641 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT S. SILBERMAN Management For For 1B ELECTION OF DIRECTOR: DAVID A. COULTER Management For For 1C ELECTION OF DIRECTOR: DR. CHARLOTTE F. BEASON Management For For 1D ELECTION OF DIRECTOR: WILLIAM E. BROCK Management For For 1E ELECTION OF DIRECTOR: JOHN T. CASTEEN III Management For For 1F ELECTION OF DIRECTOR: ROBERT R. GRUSKY Management For For 1G ELECTION OF DIRECTOR: ROBERT L. JOHNSON Management For For 1H ELECTION OF DIRECTOR: TODD A. MILANO Management For For 1I ELECTION OF DIRECTOR: G THOMAS WAITE, III Management For For 1J ELECTION OF DIRECTOR: J. DAVID WARGO Management For For 02 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ENDING DECEMBER 31, 2011 Management For For 03 APPROVE 2, WHICH INCREASES SHARES AVAILABLE FOR ISSUANCE AS EQUITY COMPENSATION BY 300,000 SHARES Management Against Against 04 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 TO DETERMINE, ON AN ADVISORY BASIS, THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against ROWAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol RDC Meeting Date 28-Apr-2011 ISIN US7793821007 Agenda 933382777 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: R.G. CROYLE Management For For 1B ELECTION OF DIRECTOR: LORD MOYNIHAN Management For For 1C ELECTION OF DIRECTOR: W. MATT RALLS Management For For 1D ELECTION OF DIRECTOR: JOHN J. QUICKE Management For For 02 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 28-Apr-2011 ISIN US4781601046 Agenda 933382854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1E ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1G ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1H ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1I ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1J ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management 2 Years Against 05 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT Shareholder Against For 06 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Against For 07 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 28-Apr-2011 ISIN US7170811035 Agenda 933392196 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For 1C ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1D ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1E ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1F ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1K ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L ELECTION OF DIRECTOR: IAN C. READ Management For For 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 05 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder Against For 09 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 10 SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH Shareholder Against For ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 29-Apr-2011 ISIN US0171751003 Agenda 933389226 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: REX D. ADAMS Management For For 1B ELECTION OF DIRECTOR: WESTON M. HICKS Management For For 1C ELECTION OF DIRECTOR: JEFFERSON W. KIRBY Management For For 02 RATIFICATION OF KPMG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. Management For For 03 ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKA Meeting Date 30-Apr-2011 ISIN US0846701086 Agenda 933383844 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 02 NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 Management For For 03 NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 TO APPROVE THE SHAREHOLDER PROPOSAL WITH RESPECT TO THE ESTABLISHMENT OF QUANTITATIVE GOALS FOR THE REDUCTION OF GREENHOUSE GAS AND OTHER AIR EMISSIONS AT BERKSHIRE'S ENERGY GENERATING HOLDINGS. Shareholder Against For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 04-May-2011 ISIN US7134481081 Agenda 933392069 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B ELECTION OF DIRECTOR: I.M. COOK Management For For 1C ELECTION OF DIRECTOR: D. DUBLON Management For For 1D ELECTION OF DIRECTOR: V.J. DZAU Management For For 1E ELECTION OF DIRECTOR: R.L. HUNT Management For For 1F ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1G ELECTION OF DIRECTOR: A.C. MARTINEZ Management For For 1H ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1I ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1J ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1L ELECTION OF DIRECTOR: D. VASELLA Management For For 02 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 04 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011. Management For For 05 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTING FOR DIRECTORS IN UNCONTESTED ELECTIONS. Management For For 06 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. (PROXY STATEMENT P.63) Shareholder Against For 07 SHAREHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS REPORT (PROXY STATEMENT P.65) Shareholder Against For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 06-May-2011 ISIN US1941621039 Agenda 933386167 - Opposition Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1B ELECTION OF DIRECTOR: IAN COOK Management For For 1C ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1D ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1E ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1F ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1G ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1H ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1I ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 02 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 05 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 10-May-2011 ISIN US88579Y1010 Agenda 933390407 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 17-May-2011 ISIN US8454671095 Agenda 933406793 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LEWIS E. EPLEY, JR. Management For For 1B ELECTION OF DIRECTOR: ROBERT L. HOWARD Management For For 1C ELECTION OF DIRECTOR: GREG D. KERLEY Management For For 1D ELECTION OF DIRECTOR: HAROLD M. KORELL Management For For 1E ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management For For 1F ELECTION OF DIRECTOR: KENNETH R. MOURTON Management For For 1G ELECTION OF DIRECTOR: STEVEN L. MUELLER Management For For 1H ELECTION OF DIRECTOR: CHARLES E. SCHARLAU Management For For 1I ELECTION OF DIRECTOR: ALAN H. STEVENS Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF SAY-ON-PAY VOTES. Management 2 Years Against 05 AMENDMENT OF THE COMPANY'S BY-LAWS TO REDUCE THE OWNERSHIP THRE- SHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETING OF STOCKHOLDERS. Management For For 06 STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT. Shareholder Against For RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 18-May-2011 ISIN US75281A1097 Agenda 933410463 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLES L. BLACKBURN Management For For 1B ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1C ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1D ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1E ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1F ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1G ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1H ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1I ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 02 TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS. Management For For 03 A PROPOSAL, THAT THE STOCKHOLDERS OF THE COMPANY BE PROVIDED AN OPPORTUNITY TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A. Management 2 Years Against 04 AMEND OUR 2005 EQUITY-BASED COMPENSATION PLAN TO INCREASE THE COMMON STOCK SHARES AUTHORIZED TO BE ISSUED BY 850,000 SHARES. Management Against Against 05 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DEC 31, 2011. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against ENSCO PLC Security 29358Q109 Meeting Type Annual Ticker Symbol ESV Meeting Date 24-May-2011 ISIN US29358Q1094 Agenda 933414461 - Management Item Proposal Type Vote For/Against Management O1 AN ORDINARY RESOLUTION TO RE-ELECT J. RODERICK CLARK AS A CLASS III DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2014. Management For For O2 AN ORDINARY RESOLUTION TO RE-ELECT DANIEL W. RABUN AS A CLASS III DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2014. Management For For O3 AN ORDINARY RESOLUTION TO RE-ELECT KEITH O. RATTIE AS A CLASS III DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2014. Management For For O4 AN ORDINARY RESOLUTION TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For O5 AN ORDINARY RESOLUTION TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For O6 AN ORDINARY RESOLUTION TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For S7 A SPECIAL RESOLUTION REGARDING THE PAYMENT OF HISTORIC DIVIDENDS TO SHAREHOLDERS TO RATIFY AND CONFIRM THE ENTRY IN THE U.K. STATUTORY ACCOUNTS OF ENSCO PLC FOR THE YEAR ENDED 31 DECEMBER 2 APPROPRIATED TO THE PAYMENT OF HISTORIC DIVIDENDS ON 18 JUNE 2010, 17 SEPTEMBER 2 Management Abstain Against S8 A SPECIAL RESOLUTION REGARDING THE PAYMENT OF HISTORIC DIVIDENDS TO SHAREHOLDERS TO RELEASE ANY AND ALL CLAIMS THAT ENSCO PLC MAY HAVE AGAINST SHAREHOLDERS OF RECORD OR ADS HOLDERS IN RESPECT OF THE HISTORIC DIVIDENDS AND TO AUTHORIZE AN ASSOCIATED DEED OF RELEASE. Management Abstain Against S9 A SPECIAL RESOLUTION REGARDING THE PAYMENT OF HISTORIC DIVIDENDS TO SHAREHOLDERS TO RELEASE ANY AND ALL CLAIMS THAT ENSCO PLC MAY HAVE AGAINST ITS DIRECTORS WITH RESPECT TO THE PAYMENT OF THE HISTORIC DIVIDENDS AND TO ENTER INTO AN ASSOCIATED DEED OF RELEASE. Management Abstain Against 10 A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 11 A NON-BINDING ADVISORY VOTE TO CONDUCT THE NON-BINDING ADVISORY SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS EVERY YEAR, TWO YEARS OR THREE YEARS. Management 2 Years Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 26-May-2011 ISIN US9046071083 Agenda 933447105 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERWIN CHELDIN For For 2 CARY L. CHELDIN For For 3 LESTER A. AARON For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 DAVID A. LEWIS For For 7 WARREN D. ORLOFF For For 8 DONALD B. URFRIG For For 02 ADOPTION OF THE 2 Management Against Against ENSCO PLC Security 29358Q109 Meeting Type Special Ticker Symbol ESV Meeting Date 31-May-2011 ISIN US29358Q1094 Agenda 933444515 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE ISSUANCE AND DELIVERY OF ENSCO AMERICAN DEPOSITARY SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 6, 2, 2011, BY AND AMONG ENSCO PLC, PRIDE INTERNATIONAL, INC., ENSCO INTERNATIONAL INCORPORATED AND ENSCO VENTURES LLC, AS IT MAY BE AMENDED FROM TIME TO TIME. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 03-Jun-2011 ISIN US9311421039 Agenda 933425236 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1H ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1I ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1J ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1K ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For 1L ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1O ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For 06 POLITICAL CONTRIBUTIONS REPORT Shareholder Against For 07 SPECIAL SHAREOWNER MEETINGS Shareholder Against For 08 REQUIRE SUPPLIER(S) TO PUBLISH AN ANNUAL SUSTAINABILITY REPORT Shareholder Against For 09 CLIMATE CHANGE RISK DISCLOSURE Shareholder Against For NABORS INDUSTRIES LTD. Security G6359F103 Meeting Type Annual Ticker Symbol NBR Meeting Date 07-Jun-2011 ISIN BMG6359F1032 Agenda 933451192 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANTHONY G. PETRELLO For For 2 MYRON M. SHEINFELD For For 02 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND TO AUTHORIZE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For 03 PROPOSAL TO APPROVE A NONBINDING ADVISORY VOTE REGARDING THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 PROPOSAL TO RECOMMEND, BY NONBINDING ADVISORY VOTE, THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL TO ADOPT THE MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For 06 SHAREHOLDER PROPOSAL TO ADOPT THE REQUIREMENT THAT ALL DIRECTORS STAND FOR ELECTION ANNUALLY. Shareholder For Against MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 07-Jun-2011 ISIN US57636Q1040 Agenda 933452396 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1B ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1C ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1D ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 Management For For PATTERSON-UTI ENERGY, INC. Security Meeting Type Annual Ticker Symbol PTEN Meeting Date 08-Jun-2011 ISIN US7034811015 Agenda 933429866 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK S. SIEGEL For For 2 KENNETH N. BERNS For For 3 CHARLES O. BUCKNER For For 4 CURTIS W. HUFF For For 5 TERRY H. HUNT For For 6 KENNETH R. PEAK For For 7 CLOYCE A. TALBOTT For For 02 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER PATTERSON-UTI'S LONG-TERM INCENTIVE PLAN. Management Against Against 03 APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON-UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For INGRAM MICRO INC. Security Meeting Type Annual Ticker Symbol IM Meeting Date 08-Jun-2011 ISIN US4571531049 Agenda 933436215 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1B ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For 1C ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For 1D ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1E ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For 1F ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For 1H ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For 1I ELECTION OF DIRECTOR: GREGORY M.E. SPIERKEL Management For For 1J ELECTION OF DIRECTOR: JOE B. WYATT Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 APPROVAL OF 2 Management Against Against 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Ave Maria World Equity Fund July 1, 2010 - June 30, 2011 CENTURYLINK, INC. Security Meeting Type Special Ticker Symbol CTL Meeting Date 24-Aug-2010 ISIN US1567001060 Agenda 933312681 - Management Item Proposal Type Vote For/Against Management 01 A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF CENTURYLINK COMMON STOCK IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 21, 2010, BY AND AMONG QWEST COMMUNICATIONS INTERNATIONAL INC., THE COMPANY, AND SB44 ACQUISITION COMPANY, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. Management For For 02 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSAL TO ISSUE CENTURYLINK COMMON STOCK IN COMPANY IN CONNECTION WITH THE MERGER. Management For For DIAGEO PLC Security 25243Q205 Meeting Type Annual Ticker Symbol DEO Meeting Date 14-Oct-2010 ISIN US25243Q2057 Agenda 933329321 - Management Item Proposal Type Vote For/Against Management 01 REPORT AND ACCOUNTS 2010. Management For For 02 DIRECTORS' REMUNERATION REPORT 2010. Management For For 03 DECLARATION OF FINAL DIVIDEND. Management For For 04 RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 05 RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 06 RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 07 RE-ELECTION OF LORD HOLLICK AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION (CHAIRMAN OF THE COMMITTEE) COMMITTEE) Management For For 08 RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (CHAIRMAN OF THE NOMINATION COMMITTEE) Management For For 09 RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT (CHAIRMAN OF THE COMMITTEE), NOMINATION & REMUNERATION COMMITTEE) Management For For 10 RE-ELECTION OF HT STITZER AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 11 RE-ELECTION OF PA WALKER AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 12 RE-ELECTION OF PS WALSH AS A DIRECTOR. (CHAIRMAN OF THE EXECUTIVE COMMITTEE) Management For For 13 ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 14 ELECTION OF DA MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For 15 RE-APPOINTMENT OF AUDITOR. Management For For 16 REMUNERATION OF AUDITOR. Management For For 17 AUTHORITY TO ALLOT SHARES. Management For For 18 DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For 19 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For 20 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For 21 AMENDMENT OF THE DIAGEO PLC 2 PLAN. Management For For 22 ADOPTION OF THE DIAGEO PLC 2 Management For For 23 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE PLANS. Management For For 24 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management For For BHP BILLITON LIMITED Security Meeting Type Annual Ticker Symbol BHP Meeting Date 16-Nov-2010 ISIN US0886061086 Agenda 933334651 - Management Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE 2 REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 02 TO RE-ELECT DR JOHN BUCHANAN AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 03 TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 04 TO RE-ELECT MR KEITH RUMBLE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 05 TO RE-ELECT DR JOHN SCHUBERT AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 06 TO RE-ELECT MR JACQUES NASSER AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 07 TO ELECT MR MALCOLM BROOMHEAD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 08 TO ELECT MS CAROLYN HEWSON AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 09 TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC Management For For 10 TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC Management For For 11 TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH Management For For 12 TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC Management For For 13 TO APPROVE THE 2 Management Against Against 14 TO APPROVE AMENDMENTS TO THE LONG TERM INCENTIVE PLAN Management Against Against 15 TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP Management For For 16 TO APPROVE AMENDMENTS TO THE CONSTITUTION OF BHP BILLITON LIMITED Management For For 17 TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF BHP BILLITON PLC Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management For For 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For PETROLEO BRASILEIRO S.A. - PETROBRAS Security 71654V408 Meeting Type Special Ticker Symbol PBR Meeting Date 07-Dec-2010 ISIN US71654V4086 Agenda 933354095 - Management Item Proposal Type Vote For/Against Management 01 APPROVE THE INCORPORATION PROTOCOL AND JUSTIFICATION SIGNED BETWEEN MARLIM PARTICIPACOES S.A. AND THE COMPANY ON 11/04/2010 Management For For 02 APPROVE THE INCORPORATION PROTOCOL AND JUSTIFICATION SIGNED BETWEEN NOVA MARLIM PARTICIPACOES S.A. AND THE COMPANY ON 11/04/2010 Management For For 03 RATIFY THE HIRING OF KPMG AUDITORES INDEPENDENTES BY THE COMPANY TO PREPARE THE ASSESSMENT REPORTS FOR MARLIM PARTICIPACOES S.A. AND NOVA MARLIM PARTICIPACOES S.A. ("ASSESSMENT REPORTS"), UNDER THE TERMS OF PARAGRAPH 1 OF ARTICLE /76, AS AMENDED Management For For 04 APPROVE THE ASSESSMENT REPORTS PREPARED BY KPMG AUDITORES INDEPENDENTES AT BOOK VALUE FOR THE ASSESSMENT OF THE NET WORTH OF MARLIM PARTICIPACOES S.A. AND OF NOVA MARLIM PARTICIPACOES S.A. Management For For 05 APPROVE THE INCORPORATION OF MARLIM PARTICIPACOES S.A. AND NOVA MARLIM PARTICIPACOES S.A. INTO THE COMPANY, WITH NO INCREASE TO THE COMPANY'S JOINT STOCK Management For For MINDRAY MEDICAL INT'L LTD. Security Meeting Type Annual Ticker Symbol MR Meeting Date 22-Dec-2010 ISIN US6026751007 Agenda 933356885 - Management Item Proposal Type Vote For/Against Management 01 RE-ELECTION OF MS. JOYCE I-YIN HSU AS A DIRECTOR OF THE COMPANY. Management For For 02 RE-ELECTION OF MR. WU QIYAO AS A DIRECTOR OF THE COMPANY. Management For For 03 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For SIEMENS AG Security Meeting Type Annual Ticker Symbol SI Meeting Date 25-Jan-2011 ISIN US8261975010 Agenda 933362939 - Management Item Proposal Type Vote For/Against Management 03 ALLOCATION OF NET INCOME Management For For 04 RATIFICATION OF THE ACTS OF THE MANAGING BOARD Management For For 05 RATIFICATION OF THE ACTS OF THE SUPERVISORY BOARD Management For For 06 APPROVAL OF THE COMPENSATION SYSTEM FOR MANAGING BOARD MEMBERS Management For For 07 APPOINTMENT OF INDEPENDENT AUDITORS Management For For 08 REPURCHASE AND USE OF SIEMENS SHARES Management For For 09 USE OF DERIVATIVES IN CONNECTION WITH THE REPURCHASE OF SIEMENS SHARES Management For For 10 CREATION OF AN AUTHORIZED CAPITAL 2011 Management For For 11 ADJUSTMENT OF SUPERVISORY BOARD COMPENSATION Management For For 12 PROFIT-AND-LOSS TRANSFER AGREEMENT WITH A SUBSIDIARY Management For For 13 ISSUE OF CONVERTIBLE BONDS AND/OR WARRANT BONDS AND CREATION OF A CONDITIONAL CAPITAL 2011 Management For For 14 AMENDMENT TO 2 OF THE ARTICLES OF ASSOCIATION OF SIEMENS AG Shareholder For Against CM1 COUNTER MOTION 1 Management Against For CM2 COUNTER MOTION 2 Management Against For PETROLEO BRASILEIRO S.A. - PETROBRAS Security 71654V408 Meeting Type Special Ticker Symbol PBR Meeting Date 31-Jan-2011 ISIN US71654V4086 Agenda 933365113 - Management Item Proposal Type Vote For/Against Management A MERGER OF COMPERJ BASIC PETROCHEMICALS S.A. ("UPB") AND OF COMPERJ PET S.A. ("PET") INTO PETROBRAS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For B APPROVE THE PROPOSED AMENDMENT TO PETROBRAS' BYLAWS, UNDER THE TERMS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 03-Feb-2011 ISIN IE00B4BNMY34 Agenda 933362042 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2B RE-APPOINTMENT OF DIRECTOR: DENNIS F. HIGHTOWER Management For For 2C RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARK MOODY-STUART Management For For 2E RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2011 FISCAL YEAR AND AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 06 AUTHORIZATION TO HOLD THE 2 MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For FOSTER WHEELER AG Security H27178104 Meeting Type Special Ticker Symbol FWLT Meeting Date 24-Feb-2011 ISIN CH0018666781 Agenda 933364325 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF UMBERTO DELLA SALA AS A DIRECTOR FOR A TERM EXPIRING IN 2012 Management For For 02 APPROVAL OF A $ REPURCHASE PROGRAM AND DESIGNATION OF THE SHARES REPURCHASED FOR CANCELLATION Management For For 03 IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE EXTRAORDINARY GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS Management For For L.G. DISPLAY CO., LTD. Security 50186V102 Meeting Type Annual Ticker Symbol LPL Meeting Date 11-Mar-2011 ISIN US50186V1026 Agenda 933376522 - Management Item Proposal Type Vote For/Against Management 01 TO APPROVE SEPARATE STATEMENTS OF FINANCIAL POSITION, SEPARATE INCOME STATEMENTS & SEPARATE STATEMENTS OF APPROPRIATIONS OF RETAINED EARNINGS OF FISCAL YEAR 2010 (CASH DIVIDEND PER SHARE: KRW 500), AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For 02 TO APPROVE THE AMENDMENT TO THE ARTICLES OF INCORPORATION, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For 3A ELECTION OF DIRECTOR: YU SIG KANG Management For For 3B ELECTION OF DIRECTOR: JAMES (HOYOUNG) JEONG Management For For 3C ELECTION OF DIRECTOR: WILLIAM Y. KIM Management For For 3D ELECTION OF DIRECTOR: JIN JANG Management For For 3E ELECTION OF DIRECTOR: SEONG YONG LEE (SUNNY YI) Management For For 4A APPOINTMENT OF AUDIT COMMITTEE MEMBER: WILLIAM Y. KIM Management For For 4B APPOINTMENT OF AUDIT COMMITTEE MEMBER: SEONG YONG LEE (SUNNY YI) Management For For 05 TO APPROVE THE REMUNERATION LIMIT FOR DIRECTORS IN 2011, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2011 EMPLOYEE STOCK PURCHASE PLAN. Management Against Against 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against LONGTOP FINANCIAL TECHNOLOGIES LIMITED Security 54318P108 Meeting Type Annual Ticker Symbol LFT Meeting Date 24-Mar-2011 ISIN US54318P1084 Agenda 933375897 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 YINHUA CHEN For For 2 YIFENG SHEN For For 02 TO APPROVE, RATIFY, AND CONFIRM THE APPOINTMENT OF DELOITTE TOUCHE TOHMATSU CPA LTD AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For THE TORONTO-DOMINION BANK Security Meeting Type Annual Ticker Symbol TD Meeting Date 31-Mar-2011 ISIN CA8911605092 Agenda 933373514 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 WILLIAM E. BENNETT For For 2 HUGH J. BOLTON For For 3 JOHN L. BRAGG For For 4 AMY W. BRINKLEY For For 5 W. EDMUND CLARK For For 6 WENDY K. DOBSON For For 7 HENRY H. KETCHAM For For 8 PIERRE H. LESSARD For For 9 BRIAN M. LEVITT For For 10 HAROLD H. MACKAY For For 11 IRENE R. MILLER For For 12 NADIR H. MOHAMED For For 13 WILBUR J. PREZZANO For For 14 HELEN K. SINCLAIR For For 15 CAROLE S. TAYLOR For For 16 JOHN M. THOMPSON For For B APPOINTMENT OF AUDITOR NAMED IN THE MANAGEMENT PROXY CIRCULAR Management For For C APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE REPORT OF THE HUMAN RESOURCES COMMITTEE AND APPROACH TO COMPENSATION SECTIONS OF THE MANAGEMENT PROXY CIRCULAR NOTE* ITEM C ABOVE IS AN ADVISORY VOTE Management For For D SHAREHOLDER PROPOSAL A Shareholder Against For E SHAREHOLDER PROPOSAL B Shareholder Against For F SHAREHOLDER PROPOSAL C Shareholder Against For G SHAREHOLDER PROPOSAL D Shareholder Against For KONINKLIJKE PHILIPS ELECTRONICS N.V. Security Meeting Type Annual Ticker Symbol PHG Meeting Date 31-Mar-2011 ISIN US5004723038 Agenda 933380696 - Management Item Proposal Type Vote For/Against Management 2A ADOPTION OF THE 2 Management For For 2C ADOPTION OF A DIVIDEND OF EUR 0.75 PER COMMON SHARE IN CASH OR SHARES, AT THE OPTION OF THE SHAREHOLDER, AGAINST THE NET INCOME FOR 2010 OF THE COMPANY Management For For 2D DISCHARGE OF THE BOARD OF MANAGEMENT FOR THEIR RESPONSIBILITIES Management For For 2E DISCHARGE OF THE SUPERVISORY BOARD FOR THEIR RESPONSIBILITIES Management For For 3A APPOINTMENT OF MR. F.A. VAN HOUTEN AS PRESIDENT/CEO AND MEMBER OF THE BOARD OF MANAGEMENT WITH EFFECT FROM APRIL 1, 2011 Management For For 3B APPOINTMENT OF MR. R.H. WIRAHADIRAKSA AS MEMBER OF THE BOARD OF MANAGEMENT WITH EFFECT FROM APRIL 1, 2011 Management For For 3C APPOINTMENT OF MR. P.A.J. NOTA AS MEMBER OF THE BOARD OF MANAGEMENT WITH EFFECT FROM APRIL 1, Management For For 4A RE-APPOINTMENT OF MR. C.J.A. VAN LEDE AS MEMBER OF THE SUPERVISORY BOARD WITH EFFECT FROM MARCH 31, Management For For 4B RE-APPOINTMENT OF MR. J.M. THOMPSON AS MEMBER OF THE SUPERVISORY BOARD WITH EFFECT FROM MARCH 31, Management For For 4C RE-APPOINTMENT OF MR. H. VON PRONDZYNSKI AS MEMBER OF THE SUPERVISORY BOARD WITH EFFECT FROM MARCH 31, 2011 Management For For 4D APPOINTMENT OF MR. J.P. TAI AS MEMBER OF THE SUPERVISORY BOARD WITH EFFECT FROM MARCH 31, 2011 Management For For 05 RE-APPOINTMENT OF KPMG ACCOUNTANTS N.V. AS EXTERNAL AUDITOR OF THE COMPANY Management For For 6A AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER MARCH 31, 2011, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES WITHIN THE LIMITS LAID DOWN IN THE ARTICLES OF ASSOCIATION OF THE COMPANY Management For For 6B AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER MARCH 31, 2011, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHT ACCRUING TO SHAREHOLDERS Management For For 07 AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER MARCH 31, 2011, WITHIN THE LIMITS OF THE LAW AND THE ARTICLES OF ASSOCIATION, AND WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO ACQUIRE SHARES IN THE COMPANY PURSUANT TO AND SUBJECT TO THE LIMITATIONS SET FORTH IN THE AGENDA ATTACHED HERETO Management For For PETROLEO BRASILEIRO S.A. - PETROBRAS Security 71654V408 Meeting Type Special Ticker Symbol PBR Meeting Date 04-Apr-2011 ISIN US71654V4086 Agenda 933398237 - Management Item Proposal Type Vote For/Against Management 01 CHANGE IN THE WORDING OF THE CAPUT OF ARTICLE 20 OF THE COMPANY'S BYLAWS, BY EXCLUDING THE WORD "UP TO", AND ESTABLISHING THE NUMBER OF DIRECTORS. Management For For 02 MERGER OF COMPANHIA MEXILHAO DO BRASIL TO PETROBRAS. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 06-Apr-2011 ISIN AN8068571086 Agenda 933377106 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: P. CAMUS Management For For 1B ELECTION OF DIRECTOR: P. CURRIE Management For For 1C ELECTION OF DIRECTOR: A. GOULD Management For For 1D ELECTION OF DIRECTOR: T. ISAAC Management For For 1E ELECTION OF DIRECTOR: K.V. KAMATH Management For For 1F ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management For For 1G ELECTION OF DIRECTOR: A. LAJOUS Management For For 1H ELECTION OF DIRECTOR: M.E. MARKS Management For For 1I ELECTION OF DIRECTOR: E. MOLER Management For For 1J ELECTION OF DIRECTOR: L.R. REIF Management For For 1K ELECTION OF DIRECTOR: T.I. SANDVOLD Management For For 1L ELECTION OF DIRECTOR: H. SEYDOUX Management For For 1M ELECTION OF DIRECTOR: P. KIBSGAARD Management For For 1N ELECTION OF DIRECTOR: L.S. OLAYAN Management For For 02 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. Management For For 05 TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. Management For For 06 TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. Management For For 07 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 13-Apr-2011 ISIN US9130171096 Agenda 933375722 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G ELECTION OF DIRECTOR: CHARLES R. LEE Management For For 1H ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For 1I ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1J ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1K ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1L ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1M ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 02 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management For For 03 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN Management For For 04 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For 05 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management 2 Years 06 SHAREOWNER PROPOSAL CONCERNING ADDITIONAL SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES Shareholder Against For NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 14-Apr-2011 ISIN US6410694060 Agenda 933391586 - Management Item Proposal Type Vote For/Against Management 1A APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR 2010 Management For For 1B ACCEPTANCE OF THE COMPENSATION REPORT 2010 (ADVISORY VOTE) Management For For 02 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 03 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2010 Management For For 4A1 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. PAUL BULCKE (FOR A TERM OF THREE YEARS) Management For For 4A2 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. ANDREAS KOOPMANN (FOR A TERM OF THREE YEARS) Management For For 4A3 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. ROLF HANGGI (FOR A TERM OF THREE YEARS) Management For For 4A4 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. JEAN- PIERRE MEYERS (FOR A TERM OF THREE YEARS) Management For For 4A5 RE-ELECTION TO THE BOARD OF DIRECTOR: MRS. NAINA LAL KIDWAI (FOR A TERM OF THREE YEARS) Management For For 4A6 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. BEAT HESS (FOR A TERM OF THREE YEARS) Management For For 4B ELECTION TO THE BOARD OF DIRECTOR: MS. ANN VENEMAN (FOR A TERM OF THREE YEARS) Management For For 4C RE-ELECTION OF THE STATUTORY AUDITOR: KPMG S.A., GENEVA BRANCH (FOR A TERM OF ONE YEAR) Management For For 05 CAPITAL REDUCTION (BY CANCELLATION OF SHARES) Management For For 06 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE ANNUAL GENERAL MEETING, I GIVE A PROXY TO VOTE IN FAVOR OF THE MOTION OR RECOMMENDATION OF THE BOARD OF DIRECTORS Management For For 07 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For SYNGENTA AG Security 87160A100 Meeting Type Annual Ticker Symbol SYT Meeting Date 19-Apr-2011 ISIN US87160A1007 Agenda 933387018 - Management Item Proposal Type Vote For/Against Management 1A APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS, AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR Management For For 1B CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 03 REDUCTION OF SHARE CAPITAL BY CANCELLATION OF REPURCHASED SHARES Management For For 4A APPROPRIATION OF AVAILABLE EARNINGS 2010 Management For For 4B CONVERSION AND APPROPRIATION OF RESERVES FROM CAPITAL CONTRIBUTIONS (DIVIDEND FROM RESERVES FROM CAPITAL CONTRIBUTIONS) Management For For 5A RE-ELECTION OF MARTIN TAYLOR Management For For 5B RE-ELECTION OF PETER THOMPSON Management For For 5C RE-ELECTION OF ROLF WATTER Management For For 5D RE-ELECTION OF FELIX A. WEBER Management For For 06 ELECTION OF THE EXTERNAL AUDITOR Management For For 07 PROPOSALS OF THE BOARD OF DIRECTORS IN CASE ADDITIONAL AND/OR COUNTER-PROPOSALS ARE PRESENTED AT THE MEETING Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 26-Apr-2011 ISIN US4592001014 Agenda 933380381 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1F ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1G ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1H ELECTION OF DIRECTOR: J.W. OWENS Management For For 1I ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1J ELECTION OF DIRECTOR: J.E. SPERO Management For For 1K ELECTION OF DIRECTOR: S. TAUREL Management For For 1L ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING (PAGE Shareholder Against For 06 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) Shareholder Against For 07 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shareholder Against For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 26-Apr-2011 ISIN US3024913036 Agenda 933390419 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: EDWARD J. MOONEY Management For For 1B ELECTION OF DIRECTOR: ENRIQUE J. SOSA Management For For 1C ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 04 RECOMMENDATION, BY NON-BINDING VOTE, OF THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against AXA Security Meeting Type Annual Ticker Symbol AXAHY Meeting Date 27-Apr-2011 ISIN US0545361075 Agenda 933394518 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2010 - PARENT ONLY Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2010 Management For For O3 EARNINGS APPROPRIATION FOR THE FISCAL YEAR 2010 AND DECLARATION OF A DIVIDEND OF 0.69 EURO PER SHARE Management For For O4 STATUTORY AUDITORS' SPECIAL REPORT ON REGULATED AGREEMENTS Management For For O5 RE-APPOINTMENT OF MR. JEAN-MARTIN FOLZ AS DIRECTOR Management For For O6 RE-APPOINTMENT OF MR. GIUSEPPE MUSSARI AS DIRECTOR Management For For O7 APPOINTMENT OF MR. MARCUS SCHENCK AS DIRECTOR Management For For O8 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO PURCHASE ORDINARY SHARES OF THE COMPANY Management For For E9 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF AN INCREASE IN THE SHARE CAPITAL THROUGH THE CAPITALIZATION OF RESERVES, EARNINGS OR PREMIUMS Management For For E10 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES, WITH PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS Management For For E11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL OF THE COMPANY THROUGH THE ISSUE OF ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, IN THE CASE OF PUBLIC OFFERINGS Management For For E12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL OF THE COMPANY THROUGH THE ISSUE OF ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF SHAREHOLDERS, THROUGH PRIVATE PLACEMENT AS SET FORTH IN ARTICLE L.411-2 II OF THE FRENCH MONETARY AND FINANCIAL CODE Management For For E13 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS IN THE EVENT OF AN ISSUE OF SHARES THROUGH PUBLIC OFFERING OR PRIVATE PLACEMENT WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, TO SET THE ISSUE PRICE UNDER THE CONDITIONS DEFINED BY THE GENERAL SHAREHOLDERS' MEETING, UP TO A MAXIMUM OF 10% OF THE SHARE CAPITAL Management For For E14 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE AMOUNT OF THE INITIAL ISSUE OF SHARES OR SECURITIES, WITH OR WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, DECIDED RESPECTIVELY BY VIRTUE OF THE TENTH TO THE THIRTEENTH AND THE SEVENTEENTH RESOLUTIONS Management For For E15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL THROUGH THE ISSUE OF ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES, IN THE EVENT OF A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Management For For E16 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL OF THE COMPANY THROUGH THE ISSUE OF ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY, IN RETURN FOR CONTRIBUTIONS IN KIND UP TO A MAXIMUM OF 10% OF THE SHARE CAPITAL OUTSIDE A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Management For For E17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF ISSUING ORDINARY SHARES AS A RESULT OF AN ISSUE BY SUBSIDIARIES OF THE COMPANY OF SECURITIES GIVING A CLAIM TO TO THE COMPANY'S ORDINARY SHARES Management For For E18 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF ISSUING SECURITIES WHICH GIVE RIGHTS TO AN ALLOTMENT OF DEBT INSTRUMENTS, WITHOUT AN INCREASE OF THE COMPANY'S SHARE CAPITAL Management For For E19 DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES, RESERVED FOR EMPLOYEES ENROLLED IN THE EMPLOYER-SPONSORED COMPANY SAVINGS PLAN Management For For E20 DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF INCREASING THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, IN FAVOR OF A SPECIFIC CATEGORY OF BENEFICIARIES Management For For E21 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS TO EMPLOYEES AND ELIGIBLE EXECUTIVE OFFICERS OF THE AXA GROUP Management Against Against E22 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO GRANT PERFORMANCE SHARES TO EMPLOYEES AND ELIGIBLE EXECUTIVE OFFICERS OF THE AXA GROUP Management Against Against E23 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO GRANT FREE SHARES TO EMPLOYEES OF THE GROUP IN CONNECTION WITH THE ATTAINMENT OF ITS STRATEGIC OBJECTIVES AND THE IMPLEMENTATION OF THE LAW DATED DECEMBER 3, 2008 Management Against Against E24 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL THROUGH THE CANCELLATION OF ORDINARY SHARES Management For For E25 MODIFICATION OF THE BYLAWS REGARDING THE NOTIFICATION, BY ELECTRONIC MEANS, OF THE APPOINTMENT AND REVOCATION OF THE SHAREHOLDER REPRESENTATIVE DURING GENERAL SHAREHOLDERS' MEETINGS Management For For E26 AUTHORIZATION TO COMPLY WITH ALL FORMAL REQUIREMENTS IN CONNECTION WITH THIS MEETING Management For For CANADIAN NATIONAL RAILWAY COMPANY Security Meeting Type Annual Ticker Symbol CNI Meeting Date 27-Apr-2011 ISIN CA1363751027 Agenda 933397235 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL R. ARMELLINO For For 2 A. CHARLES BAILLIE For For 3 HUGH J. BOLTON For For 4 DONALD J. CARTY For For 5 AMB. GORDON D. GIFFIN For For 6 EDITH E. HOLIDAY For For 7 V.M. KEMPSTON DARKES For For 8 HON. DENIS LOSIER For For 9 HON. EDWARD C. LUMLEY For For 10 DAVID G.A. MCLEAN For For 11 CLAUDE MONGEAU For For 12 JAMES E. O'CONNOR For For 13 ROBERT PACE For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS Management For For 03 NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For BARCLAYS PLC Security 06738E204 Meeting Type Annual Ticker Symbol BCS Meeting Date 27-Apr-2011 ISIN US06738E2046 Agenda 933398011 - Management Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE REPORTS OF THE DIRECTORS AND AUDITORS AND THE AUDITED ACCOUNTS FOR THE YEAR ENDED 31ST DECEMBER 2010. Management For For 02 TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31ST DECEMBER 2010. Management For For 03 TO RE-ELECT ALISON CARNWATH AS A DIRECTOR OF THE COMPANY. Management For For 04 TO RE-ELECT DAMBISA MOYO AS A DIRECTOR OF THE COMPANY. Management For For 05 TO RE-ELECT MARCUS AGIUS AS A DIRECTOR OF THE COMPANY. Management For For 06 TO RE-ELECT DAVID BOOTH AS A DIRECTOR OF THE COMPANY. Management For For 07 TO RE-ELECT SIR RICHARD BROADBENT AS A DIRECTOR OF THE COMPANY. Management For For 08 TO RE-ELECT FULVIO CONTI AS A DIRECTOR OF THE COMPANY. Management For For 09 TO RE-ELECT ROBERT E DIAMOND JR AS A DIRECTOR OF THE COMPANY. Management For For 10 TO RE-ELECT SIMON FRASER AS A DIRECTOR OF THE COMPANY. Management For For 11 TO RE-ELECT REUBEN JEFFERY III AS A DIRECTOR OF THE COMPANY. Management For For 12 TO RE-ELECT SIR ANDREW LIKIERMAN AS A DIRECTOR OF THE COMPANY. Management For For 13 TO RE-ELECT CHRIS LUCAS AS A DIRECTOR OF THE COMPANY. Management For For 14 TO RE-ELECT SIR MICHAEL RAKE AS A DIRECTOR OF THE COMPANY. Management For For 15 TO RE-ELECT SIR JOHN SUNDERLAND AS A DIRECTOR OF THE COMPANY. Management For For 16 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY. Management For For 17 TO AUTHORISE THE DIRECTORS TO SET THE REMUNERATION OF THE AUDITORS. Management For For 18 TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE. Management For For 19 TO AUTHORISE THE DIRECTORS TO ALLOT SECURITIES. Management For For 20 TO AUTHORISE THE DIRECTORS TO ALLOT EQUITY SECURITIES FOR CASH OTHER THAN ON A PRO RATA BASIS TO SHAREHOLDERS OR TO SELL TREASURY SHARES. Management For For 21 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES. Management For For 22 TO AUTHORISE THE DIRECTORS TO CALL GENERAL MEETINGS (OTHER THAN AN AGM) ON NOT LESS THAN 14 CLEAR DAYS' NOTICE. Management For For 23 TO APPROVE AND ADOPT THE RULES OF THE BARCLAYS GROUP LONG TERM INCENTIVE PLAN (LTIP). Management Against Against 24 TO APPROVE AND ADOPT THE RULES OF THE BARCLAYS GROUP SHARE VALUE PLAN (SVP). Management Against Against DELHAIZE GROUP Security 29759W101 Meeting Type Special Ticker Symbol DEG Meeting Date 27-Apr-2011 ISIN US29759W1018 Agenda 933400284 - Management Item Proposal Type Vote For/Against Management 01 AMEND ARTICLE 9 OF THE ARTICLES OF ASSOCIATION TO AUTHORIZE THE BOARD TO ACQUIRE UP TO 10% OF OUTSTANDING SHARES Management For For 02 AMEND ARTICLE 19 OF ARTICLES TO REFLECT THAT AN AUDIT COMMITTEE & A REMUNERATION AND NOMINATION COMMITTEE EXIST WITHIN THE BOARD Management For For 03 AMEND ARTICLE 29 OF THE ARTICLES OF ASSOCIATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management For For 04 AMEND ARTICLE 30 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE CONVENING FORMALITIES Management For For 05 RENAME ARTICLE 31 OF ARTICLES OF ASSOCIATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management For For 06 REPLACE ARTICLE 32 OF ARTICLES OF ASSOCIATION TO CONFORM THE REPRESENTATION OF SHAREHOLDERS BY PROXY HOLDERS Management For For 07 AMEND ARTICLE 33 OF ARTICLES TO ALIGN CONSTITUTION OF GENERAL MEETING WITH CURRENT CORPORATE GOVERNANCE PRACTICES Management For For 08 AMEND ARTICLE 34 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE ADJOURNMENT PROCESS OF GENERAL MEETINGS Management For For 09 AMEND ARTICLE 36 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE VOTE BY CORRESPONDENCE PROCESS Management For For 10 AMEND ARTICLE 38 OF THE ARTICLES OF ASSOCIATION TO CONFORM THIS PROVISION TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS Management For For 11 AMEND ARTICLE 39 OF THE ARTICLES TO CONFORM DUTY OF DIRECTORS & STATUTORY AUDITOR TO ANSWER QUESTIONS ASKED BY SHAREHOLDERS Management For For 12 REMOVE ARTICLE 47 OF THE ARTICLES OF ASSOCIATION AS THIS PROVISIONAL PROVISION IS NO LONGER RELEVANT Management For For 13 AMEND THE PROVISIONAL MEASURE OF THE ARTICLES OF ASSOCIATION TO SET THE ENTRY INTO FORCE OF THE AMENDMENTS Management For For 14 PROPOSAL TO GRANT THE BOARD OF DIRECTORS THE POWER TO IMPLEMENT APPROVED PROPOSALS Management For For AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Special Ticker Symbol AMX Meeting Date 27-Apr-2011 ISIN US02364W1053 Agenda 933435338 - Management Item Proposal Type Vote For/Against Management 01 APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES "L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. Management For 02 APPOINTMENT OF DELEGATES TO EXECUTE, AND IF, APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. Management For PETROLEO BRASILEIRO S.A. - PETROBRAS Security 71654V408 Meeting Type Annual Ticker Symbol PBR Meeting Date 28-Apr-2011 ISIN US71654V4086 Agenda 933430364 - Management Item Proposal Type Vote For/Against Management O1 THE MANAGEMENT REPORT, FINANCIAL STATEMENTS AND FISCAL BOARD'S REPORT OF FISCAL YEAR OF 2010 Management For For O2 CAPITAL BUDGET FOR 2011 Management For For O3 DISTRIBUTION OF THE INCOME OF YEAR 2010 Management For For O4 ELECTION OF MEMBERS TO THE BOARD OF DIRECTORS Management For For O5 ELECTION OF THE CHAIRMAN OF THE BOARD OF DIRECTORS Management For For O6 ELECTION OF MEMBERS TO THE FISCAL BOARD AND THEIR RESPECTIVE SUBSTITUTES Management For For O7 ESTABLISHMENT OF THE COMPENSATION OF MANAGEMENT AND EFFECTIVE MEMBERS OF THE FISCAL BOARD Management For For E1 CAPITAL INCREASE Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 29-Apr-2011 ISIN US0028241000 Agenda 933386319 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.J. FARRELL For For 4 H.L. FULLER For For 5 E.M. LIDDY For For 6 P.N. NOVAKOVIC For For 7 W.A. OSBORN For For 8 S.C. SCOTT III For For 9 G.F. TILTON For For 10 M.D. WHITE For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Against For LINCOLN ELECTRIC HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol LECO Meeting Date 29-Apr-2011 ISIN US5339001068 Agenda 933388666 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID H. GUNNING For For 2 G. RUSSELL LINCOLN For For 3 CHRISTOPHER L. MAPES For For 4 HELLENE S. RUNTAGH For For 02 RATIFICATION OF INDEPENDENT AUDITORS. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF THE SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years Against 05 TO RE-APPROVE THE PERFORMANCE MEASURES UNDER OUR 2 Management Against Against INTERNATIONAL FLAVORS & FRAGRANCES INC. Security Meeting Type Annual Ticker Symbol IFF Meeting Date 03-May-2011 ISIN US4595061015 Agenda 933383008 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARGARET HAYES ADAME Management For For 1B ELECTION OF DIRECTOR: MARCELLO BOTTOLI Management For For 1C ELECTION OF DIRECTOR: LINDA B. BUCK Management For For 1D ELECTION OF DIRECTOR: J. MICHAEL COOK Management For For 1E ELECTION OF DIRECTOR: ROGER W. FERGUSON, JR. Management For For 1F ELECTION OF DIRECTOR: ANDREAS FIBIG Management For For 1G ELECTION OF DIRECTOR: ALEXANDRA A. HERZAN Management For For 1H ELECTION OF DIRECTOR: HENRY W. HOWELL, JR. Management For For 1I ELECTION OF DIRECTOR: KATHERINE M. HUDSON Management For For 1J ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1K ELECTION OF DIRECTOR: DALE F. MORRISON Management For For 1L ELECTION OF DIRECTOR: DOUGLAS D. TOUGH Management For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS IN 2010. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 2 Years Against SUNCOR ENERGY INC. Security Meeting Type Annual Ticker Symbol SU Meeting Date 03-May-2011 ISIN CA8672241079 Agenda 933394164 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MEL E. BENSON For For 2 DOMINIC D'ALESSANDRO For For 3 JOHN T. FERGUSON For For 4 W. DOUGLAS FORD For For 5 RICHARD L. GEORGE For For 6 PAUL HASELDONCKX For For 7 JOHN R. HUFF For For 8 JACQUES LAMARRE For For 9 BRIAN F. MACNEILL For For 10 MAUREEN MCCAW For For 11 MICHAEL W. O'BRIEN For For 12 JAMES W. SIMPSON For For 13 EIRA THOMAS For For 02 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. Management For For 03 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For FOSTER WHEELER AG Security H27178104 Meeting Type Annual Ticker Symbol FWLT Meeting Date 03-May-2011 ISIN CH0018666781 Agenda 933408355 - Management Item Proposal Type Vote For/Against Management 1A RE-ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2014: CLAYTON C. DALEY, JR. Management For For 1B RE-ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2014: EDWARD G. GALANTE Management For For 1C RE-ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2014: RAYMOND J. MILCHOVICH Management For For 02 RE-ELECTION OF PRICEWATERHOUSECOOPERS AG, SWITZERLAND AS OUR INDEPENDENT AUDITOR ("REVISIONSSTELLE") FOR FISCAL YEAR 2011. Management For For 03 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 (CONSULTATIVE VOTE). Management For For 04 APPROVAL OF OUR 2 STATUTORY FINANCIAL STATEMENTS FOR FISCAL YEAR Management For For 05 DISCHARGE FROM LIABILITY OF OUR DIRECTORS AND EXECUTIVE OFFICERS FOR FISCAL YEAR 2010. Management For For 06 CREATION OF AUTHORIZED CAPITAL IN THE AMOUNT OF CHF 186,953, CAPITAL IN THE AMOUNT OF CHF 189,623,871. Management For For 07 APPROVAL OF CAPITAL REDUCTION THROUGH CANCELLATION OF SHARES REPURCHASED UNDER OUR SHARE REPURCHASE PROGRAM AND AN ASSOCIATED AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO REDUCE OUR SHARE CAPITAL IN THE AMOUNT OF CHF Management For For 08 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 09 ADVISORY VOTE ON THE FREQUENCY OF FUTURE NAMED EXECUTIVE OFFICER COMPENSATION ADVISORY VOTES. (ONCE EVERY ONE, TWO OR THREE YEARS). Management 2 Years Against 10 RE-ALLOCATION OF FREE RESERVES TO LEGAL RESERVES FROM CAPITAL CONTRIBUTION. Management For For 11 IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE ANNUAL GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS: ON PROPOSAL 11, PLEASE BE ADVISED THAT A VOTE 'FOR" WILL INSTRUCT THE APPOINTED PROXIES TO VOTE IN ACCORDANCE WITH THE RECOMMENDATIONS OF THE BOARD OF DIRECTORS. Management For For ALLIANZ SE Security Meeting Type Annual Ticker Symbol AZSEY Meeting Date 04-May-2011 ISIN US0188051017 Agenda 933413659 - Management Item Proposal Type Vote For/Against Management 02 APPROPRIATION OF NET EARNINGS Management For For 03 APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE MANAGEMENT BOARD Management For For 04 APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For 05 BY-ELECTION TO THE SUPERVISORY BOARD Management For For 06 AMENDMENT TO THE STATUTES ON SUPERVISORY BOARD REMUNERATION Management For For 07 APPROVAL OF PROFIT TRANSFER AGREEMENT BETWEEN ALLIANZ SE AND ALLIANZ GLOBAL INVESTORS AG Management For For 08 APPROVAL OF THE SPIN-OFF AGREEMENT BETWEEN ALLIANZ SE AND ALLIANZ DEUTSCHLAND AG Management For For AVON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol AVP Meeting Date 05-May-2011 ISIN US0543031027 Agenda 933394190 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 W. DON CORNWELL For For 2 V. ANN HAILEY For For 3 FRED HASSAN For For 4 ANDREA JUNG For For 5 MARIA ELENA LAGOMASINO For For 6 ANN S. MOORE For For 7 PAUL S. PRESSLER For For 8 GARY M. RODKIN For For 9 PAULA STERN For For 10 LAWRENCE A. WEINBACH For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVE AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management For For CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual Ticker Symbol CNQ Meeting Date 05-May-2011 ISIN CA1363851017 Agenda 933394455 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 KEITH A.J. MACPHAIL For For 10 ALLAN P. MARKIN For For 11 HON. FRANK J. MCKENNA For For 12 JAMES S. PALMER For For 13 ELDON R. SMITH For For 14 DAVID A. TUER For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 06-May-2011 ISIN US1941621039 Agenda 933386167 - Opposition Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1B ELECTION OF DIRECTOR: IAN COOK Management For For 1C ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1D ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1E ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1F ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1G ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1H ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1I ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 02 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 05 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 10-May-2011 ISIN US88579Y1010 Agenda 933390407 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For BNP PARIBAS Security 05565A202 Meeting Type Annual Ticker Symbol BNPQY Meeting Date 11-May-2011 ISIN US05565A2024 Agenda 933426973 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE COMPANY ACCOUNTS FOR THE 2010 FISCAL YEAR Management For For O2 APPROVAL OF THE CONSOLIDATED ACCOUNTS FOR 2010 FINANCIAL YEAR Management For For O3 APPROPRIATION OF EARNINGS FOR THE YEAR ENDED 31 DECEMBER 2 Management For For O4 SPECIAL REPORT OF THE STATUTORY AUDITORS ON THE CONVENTIONS AND COMMITMENTS SET OUT IN ARTICLES L. 225-38 ET SEQ. OF THE FRENCH CODE DE COMMERCE, IN PARTICULAR, THE ONES ENTERED INTO BETWEEN A COMPANY AND ITS CORPORATE OFFICERS AS WELL AS BETWEEN COMPANIES OF A GROUP WITH COMMON EXECUTIVES Management For For O5 AUTHORISATION OF A PLAN BY BNP PARIBAS TO BUY BACK ITS OWN SHARES Management For For O6 RE-ELECTION OF JEAN-FRANCOIS LEPETIT AS A DIRECTOR Management For For O7 RE-ELECTION OF HELENE PLOIX AS A DIRECTOR Management For For O8 RE-ELECTION OF BAUDOUIN PROT AS A DIRECTOR Management For For 09 RE-ELECTION OF DANIELA WEBER-REY AS A DIRECTOR Management For For O10 APPOINTMENT OF FIELDS WICKER-MIURIN AS A DIRECTOR Management For For E11 APPROVAL OF THE MERGER TAKEOVER OF BANQUE DE BRETAGNE BY BNP PARIBAS Management For For E12 APPROVAL OF THE SIMPLIFIED CROSS-BORDER MERGER BETWEEN BNP PARIBAS INTERNATIONAL BV AND BNP PARIBAS SA Management For For E13 APPROVAL OF THE MERGER TAKEOVER OF CERENICIM BY BNP PARIBAS Management For For E14 APPROVAL OF THE MERGER TAKEOVER OF SAS NORIA BY BNP PARIBAS Management For For E15 AUTHORITY TO ALLOT PERFORMANCE-RELATED SHARES TO GROUP EMPLOYEES AND CORPORATE OFFICERS Management Against Against E16 AUTHORITY TO GRANT STOCK OPTIONS TO GROUP EMPLOYEES AND CORPORATE OFFICERS Management Against Against E17 AUTHORISATION FOR THE BOARD OF DIRECTORS TO REDUCE SHARE CAPITAL BY CANCELLING SHARES Management For For E18 POWERS TO CARRY OUT FORMALITIES Management For For GENERAL CABLE CORPORATION Security Meeting Type Annual Ticker Symbol BGC Meeting Date 12-May-2011 ISIN US3693001089 Agenda 933396271 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY B. KENNY For For 2 CHARLES G. MCCLURE, JR. For For 3 PATRICK M. PREVOST For For 4 ROBERT L. SMIALEK For For 5 JOHN E. WELSH, III For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT GENERAL CABLE'S 2011 CONSOLIDATED FINANCIAL STATEMENTS AND INTERNAL CONTROL OVER FINANCIAL REPORTING. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 13-May-2011 ISIN CH0048265513 Agenda 933405373 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2010. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2010. Management Against Against 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2010. Management For For 04 PROPOSED REALLOCATION OF FREE RESERVE TO LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS. Management For For 05 RESCISSION OF THE DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION AS APPROVED AT THE 2 Management For For 06 RELEASE AND ALLOCATION OF LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS, TO DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS; DIVIDEND DISTRIBUTION OUT OF THE DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS. IF PROPOSAL 3 AND PROPOSAL 5 ARE NOT APPROVED AS PROPOSED BY THE BOARD OF DIRECTORS, THERE WILL BE NO VOTE ON THIS PROPOSAL 6. Management For For 07 NEW AUTHORIZED SHARE CAPITAL. Management For For 08 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS TO 12. Management For For 9A ELECTION OF CLASS III DIRECTOR: JAGJEET S. BINDRA Management For For 9B ELECTION OF CLASS III DIRECTOR: STEVE LUCAS Management For For 9C ELECTION OF CLASS I DIRECTOR: TAN EK KIA Management For For 9D REELECTION OF CLASS III DIRECTOR: MARTIN B. MCNAMARA Management For For 9E REELECTION OF CLASS III DIRECTOR: IAN C. STRACHAN Management For For 10 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND REELECTION OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE. Management 2 Years Against TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 13-May-2011 ISIN CH0048265513 Agenda 933443171 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2010. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2010. Management Against Against 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2010. Management For For 04 PROPOSED REALLOCATION OF FREE RESERVE TO LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS. Management For For 05 RESCISSION OF THE DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION AS APPROVED AT THE 2 Management For For 06 RELEASE AND ALLOCATION OF LEGAL RESERVE, RESERVE FROM CAPITAL CONTRIBUTIONS, TO DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS; DIVIDEND DISTRIBUTION OUT OF THE DIVIDEND RESERVE FROM CAPITAL CONTRIBUTIONS. IF PROPOSAL 3 AND PROPOSAL 5 ARE NOT APPROVED AS PROPOSED BY THE BOARD OF DIRECTORS, THERE WILL BE NO VOTE ON THIS PROPOSAL 6. Management For For 07 NEW AUTHORIZED SHARE CAPITAL. Management For For 08 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS TO 12. Management For For 9A ELECTION OF CLASS III DIRECTOR: JAGJEET S. BINDRA Management For For 9B ELECTION OF CLASS III DIRECTOR: STEVE LUCAS Management For For 9C ELECTION OF CLASS I DIRECTOR: TAN EK KIA Management For For 9D REELECTION OF CLASS III DIRECTOR: MARTIN B. MCNAMARA Management For For 9E REELECTION OF CLASS III DIRECTOR: IAN C. STRACHAN Management For For 10 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 AND REELECTION OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 12 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE. Management 2 Years Against TELEFONICA, S.A. Security Meeting Type Annual Ticker Symbol TEF Meeting Date 17-May-2011 ISIN US8793822086 Agenda 933445757 - Management Item Proposal Type Vote For/Against Management 01 EXAMINATION AND APPROVAL, IF APPLICABLE, OF THE INDIVIDUAL ANNUAL ACCOUNTS, THE CONSOLIDATED FINANCIAL STATEMENTS (CONSOLIDATED ANNUAL ACCOUNTS) AND THE MANAGEMENT REPORT OF TELEFONICA, S.A AND OF ITS CONSOLIDATED GROUP OF COMPANIES, AS WELL AS OF THE PROPOSED ALLOCATION OF THE PROFITS/LOSSES OF TELEFONICA, S.A. AND THE MANAGEMENT OF ITS BOARD OF DIRECTORS, ALL WITH RESPECT TO FISCAL YEAR 2010. Management For For 02 COMPENSATION OF SHAREHOLDERS: DISTRIBUTION OF DIVIDENDS TO BE CHARGED TO UNRESTRICTED RESERVES. Management For For 3A AMENDMENT OF THE BY-LAWS: AMENDMENT OF ARTICLES 1, 6.2, 7, 14, 16.1, 17.4, 18.4, 31 BIS AND 36 OF THE BY-LAWS FOR ADJUSTMENT THEREOF TO THE LATEST LEGISLATIVE DEVELOPMENTS. Management For For 3B AMENDMENT OF THE BY-LAWS: ADDITION OF A NEW PARAGRAPH 5 TO ARTICLE 16 OF THE BY-LAWS. Management For For 3C AMENDMENT OF THE BY-LAWS: ADDITION OF A NEW ARTICLE 26 BIS TO THE BY-LAWS. Management For For 4A AMENDMENT OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING: AMENDMENT OF ARTICLES 5, 8.1, 11 AND 13.1 OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING FOR ADJUSTMENT TO THE LATEST LEGISLATIVE DEVELOPMENTS. Management For For 4B AMENDMENT OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING: AMENDMENT OF ARTICLE 14.1 OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING. Management For For 5A RE-ELECTION OF MR. ISIDRO FAINE CASAS. Management For For 5B RE-ELECTION OF MR. VITALINO MANUEL NAFRIA AZNAR. Management For For 5C RE-ELECTION OF MR. JULIO LINARES LOPEZ. Management For For 5D RE-ELECTION OF MR. DAVID ARCULUS. Management For For 5E RE-ELECTION OF MR. CARLOS COLOMER CASELLAS. Management For For 5F RE-ELECTION OF MR. PETER ERSKINE. Management For For 5G RE-ELECTION OF MR. ALFONSO FERRARI HERRERO. Management For For 5H RE-ELECTION OF MR. ANTONIO MASSANELL LAVILLA. Management For For 5I APPOINTMENT OF MR. CHANG XIAOBING. Management For For 06 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL PURSUANT TO THE TERMS AND CONDITIONS OF SECTION 297.1.B) OF THE COMPANIES ACT, OVER A MAXIMUM PERIOD OF FIVE YEARS, DELEGATING THE POWER TO EXCLUDE PRE- EMPTIVE RIGHTS PURSUANT TO SECTION COMPANIES ACT. Management For For 07 RE-ELECTION OF THE AUDITOR FOR FISCAL YEAR 2011. Management For For 08 LONG-TERM INCENTIVE PLAN BASED ON SHARES OF TELEFONICA, S.A. APPROVAL OF A LONG-TERM INCENTIVE PLAN CONSISTING OF THE DELIVERY OF SHARES OF TELEFONICA, S.A. AIMED AT MEMBERS OF THE EXECUTIVE TEAM OF THE TELEFONICA GROUP (INCLUDING EXECUTIVE DIRECTORS). Management Against Against 09 RESTRICTED SHARE PLAN OF TELEFONICA, S.A. APPROVAL OF A LONG-TERM INCENTIVE RESTRICTED PLAN CONSISTING OF THE DELIVERY OF SHARES OF TELEFONICA, S.A. AIMED AT EMPLOYEES AND EXECUTIVE PERSONNEL AND LINKED TO THEIR CONTINUED EMPLOYMENT IN THE TELEFONICA GROUP. Management Against Against 10 GLOBAL INCENTIVE SHARE PURCHASE PLAN OF TELEFONICA, S.A. APPROVAL OF AN INCENTIVE SHARE PURCHASE GLOBAL PLAN FOR THE EMPLOYEES OF THE TELEFONICA GROUP. Management Against Against 11 DELEGATION OF POWERS TO FORMALIZE, INTERPRETS, CORRECT AND IMPLEMENT THE RESOLUTIONS ADOPTED BY THE SHAREHOLDERS AT THE GENERAL SHAREHOLDERS' MEETING. Management For For CENTURYLINK, INC. Security Meeting Type Annual Ticker Symbol CTL Meeting Date 18-May-2011 ISIN US1567001060 Agenda 933407238 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 VIRGINIA BOULET For For 2 PETER C. BROWN For For 3 RICHARD A. GEPHARDT For For 4 GREGORY J. MCCRAY For For 5 MICHAEL J. ROBERTS For For 2 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2011. Management For For 3 APPROVE OUR 2 Management Against Against 4A ADVISORY VOTE REGARDING OUR EXECUTIVE COMPENSATION. Management For For 4B ADVISORY VOTE REGARDING THE FREQUENCY OF OUR EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 5A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORTS. Shareholder Against For 5B SHAREHOLDER PROPOSAL REGARDING BOARD DECLASSIFICATION. Shareholder For Against MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 19-May-2011 ISIN US5801351017 Agenda 933410297 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1C ELECTION OF DIRECTOR: CARY D. MCMILLAN Management For For 1D ELECTION OF DIRECTOR: SHEILA A. PENROSE Management For For 1E ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 02 ADVISORY VOTE ON THE APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS IN ARTICLE TWELFTH OF OUR RESTATED CERTIFICATE OF INCORPORATION BY REPEALING SUCH ARTICLE (TRANSACTIONS WITH INTERESTED SHAREHOLDERS). Management For For 06 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS IN ARTICLE THIRTEENTH OF OUR RESTATED CERTIFICATE OF INCORPORATION (BOARD OF DIRECTORS). Management For For 07 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLE FOURTEENTH OF OUR RESTATED CERTIFICATE OF INCORPORATION (SHAREHOLDER ACTION). Management For For 08 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO CLASSIFIED BOARD. Shareholder For Against 09 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Shareholder Against For 10 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO A REPORT ON CHILDREN'S NUTRITION. Shareholder Against For 11 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO BEVERAGE CONTAINERS. Shareholder Against For ZEBRA TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol ZBRA Meeting Date 19-May-2011 ISIN US9892071054 Agenda 933419524 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANDERS GUSTAFSSON For For 2 ANDREW K. LUDWICK For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management 2 Years Against 04 TO APPROVE OUR 2011 LONG-TERM INCENTIVE PLAN Management Against Against 05 TO APPROVE OUR 2011 SHORT-TERM INCENTIVE PLAN Management Against Against 06 TO APPROVE OUR 2 PLAN Management Against Against 07 TO RATIFY THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR 2011 Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For ADVANTAGE OIL & GAS LTD. Security 00765F101 Meeting Type Annual Ticker Symbol AAV Meeting Date 25-May-2011 ISIN CA00765F1018 Agenda 933446773 - Management Item Proposal Type Vote For/Against Management 01 TO FIX THE NUMBER OF DIRECTORS OF THE CORPORATION TO BE ELECTED AT THE MEETING AT NINE (9) MEMBERS. Management For For 02 DIRECTOR Management 1 STEPHEN E. BALOG For For 2 KELLY I. DRADER For For 3 PAUL G. HAGGIS For For 4 JOHN A. HOWARD For For 5 ANDY J. MAH For For 6 RONALD A. MCINTOSH For For 7 SHEILA H. O'BRIEN For For 8 CAROL D. PENNYCOOK For For 9 STEVEN SHARPE For For 03 TO APPOINT PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. Management For For DELHAIZE GROUP Security 29759W101 Meeting Type Annual Ticker Symbol DEG Meeting Date 26-May-2011 ISIN US29759W1018 Agenda 933444630 - Management Item Proposal Type Vote For/Against Management 04 PROPOSAL TO APPROVE THE NON-CONSOLIDATED ANNUAL ACCOUNTS AS OF DECEMBER 31, 2010, INCLUDING THE ALLOCATION OF PROFITS, AND APPROVE THE DISTRIBUTION OF A GROSS DIVIDEND OF EUR 1.72 PER SHARE. Management For For 05 PROPOSAL TO DISCHARGE LIABILITY OF DIRECTORS DURING THE FINANCIAL YEAR ENDED DECEMBER 31, 2010. Management For For 06 PROPOSAL TO DISCHARGE LIABILITY OF THE STATUTORY AUDITOR FOR THE FINANCIAL YEAR ENDED DECEMBER 31, Management For For 7A PROPOSAL TO RENEW THE TERM OF MR. HUGH G. FARRINGTON AS DIRECTOR FOR A PERIOD OF THREE YEARS. Management For For 7B PROPOSAL TO RENEW THE TERM OF BARON LUC VANSTEENKISTE AS DIRECTOR FOR A PERIOD OF FOUR YEARS. Management For For 7C PROPOSAL TO RENEW THE TERM OF MR. JACQUES DE VAUCLEROY AS DIRECTOR FOR A PERIOD OF FOUR YEARS. Management For For 7D PROPOSAL TO APPOINT MR. JEAN-PIERRE HANSEN AS DIRECTOR FOR A PERIOD OF THREE YEARS. Management For For 7E PROPOSAL TO APPOINT MR. WILLIAM G. MCEWAN AS DIRECTOR FOR A PERIOD OF THREE YEARS. Management For For 7F PROPOSAL TO APPOINT MR. MATS JANSSON AS DIRECTOR FOR A PERIOD OF THREE YEARS. Management For For 8A PROPOSAL TO DESIGNATE BARON LUC VANSTEENKISTE AS AN INDEPENDENT DIRECTOR UNDER THE BELGIAN COMPANY CODE. Management For For 8B PROPOSAL TO DESIGNATE MR. JACQUES DE VAUCLEROY AS AN INDEPENDENT DIRECTOR UNDER THE BELGIAN COMPANY CODE. Management For For 8C PROPOSAL TO DESIGNATE MR. JEAN-PIERRE HANSEN AS AN INDEPENDENT DIRECTOR UNDER THE BELGIAN COMPANY CODE. Management For For 8D PROPOSAL TO DESIGNATE MR. WILLIAM G. MCEWAN AS AN INDEPENDENT DIRECTOR UNDER THE BELGIAN COMPANY CODE. Management For For 8E PROPOSAL TO DESIGNATE MR. MATS JANSSON AS AN INDEPENDENT DIRECTOR UNDER THE BELGIAN COMPANY CODE. Management For For 09 PROPOSAL TO RENEW THE STATUTORY AUDITOR'S MANDATE FOR A PERIOD OF THREE YEARS. Management For For 10 PROPOSAL TO APPROVE THE EARLY REDEMPTION UPON A CHANGE OF CONTROL OF THE COMPANY OF BONDS, CONVERTIBLE BONDS OR MEDIUM-TERM NOTES THAT THE COMPANY MAY ISSUE. Management For For 11 PROPOSAL TO APPROVE A CHANGE OF CONTROL CLAUSE IN A CREDIT FACILITY. Management For For 12 PROPOSAL TO APPROVE THE CONTINUATION OF VESTING PERIOD UNDER U.S. STOCK INCENTIVE PLANS. Management Against Against 13 PROPOSAL TO REVISE THE COMPENSATION OF DIRECTORS. Management For For 14 PROPOSAL TO AMEND ARTICLE 9 OF THE ARTICLES OF ASSOCIATION TO AUTHORIZE THE BOARD OF DIRECTORS, FOR A PERIOD OF FIVE (5) YEARS TO ACQUIRE UP TO TEN PERCENT (10%) OF THE OUTSTANDING SHARES OF THE COMPANY AT A MINIMUM UNIT PRICE OF ONE EURO (EUR 1) AND AT A MAXIMUM UNIT PRICE NOT HIGHER THAN TWENTY PERCENT (20%) ABOVE THE HIGHEST CLOSING STOCK MARKET PRICE OF THE COMPANY'S SHARES ON EURONEXT BRUSSELS DURING THE TWENTY TRADING DAYS PRECEDING SUCH ACQUISITION. Management For For 15 PROPOSAL TO AMEND ARTICLE 19 OF THE ARTICLES OF ASSOCIATION TO REFLECT THAT AN AUDIT COMMITTEE AND A REMUNERATION AND NOMINATION COMMITTEE EXIST WITHIN THE BOARD OF DIRECTORS. Management For For 16 PROPOSAL TO AMEND ARTICLE 29 OF THE ARTICLES OF ASSOCIATION TO PROVIDE THAT ONE OR MORE SHAREHOLDERS HOLDING TOGETHER AT LEAST 3 PER CENT OF THE SHARE CAPITAL OF THE COMPANY CAN REQUEST TO PUT AN ITEM ON THE AGENDA OF ANY SHAREHOLDERS' MEETING AND TABLE RESOLUTION PROPOSALS FOR ITEMS INCLUDED OR TO BE INCLUDED ON THE AGENDA OF A SHAREHOLDERS' MEETING, TO CONFORM THIS PROVISION TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 17 PROPOSAL TO AMEND ARTICLE 30 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE CONVENING FORMALITIES TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 18 PROPOSAL TO RENAME ARTICLE 31 OF THE ARTICLES OF ASSOCIATION INTO "ATTENDANCE FORMALITIES" AND TO AMEND THIS PROVISION BY ESTABLISHING A MANDATORY RECORD DATE FOR HOLDERS OF ORDINARY SHARES TO VOTE AT GENERAL MEETINGS TO CONFORM TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 19 PROPOSAL TO REPLACE ARTICLE 32 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE REPRESENTATION OF SHAREHOLDERS BY PROXY HOLDERS TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 20 PROPOSAL TO AMEND ARTICLE 33 OF THE ARTICLES OF ASSOCIATION TO ALIGN THE CONSTITUTION OF THE GENERAL MEETING WITH CURRENT CORPORATE GOVERNANCE PRACTICES. Management For For 21 PROPOSAL TO AMEND ARTICLE 34 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE ADJOURNMENT PROCESS OF GENERAL MEETINGS TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 22 PROPOSAL TO AMEND ARTICLE 36 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE VOTE BY CORRESPONDENCE PROCESS TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS AND TO GRANT THE POSSIBILITY, IF THE BOARD OF DIRECTORS SO DECIDES, TO IMPLEMENT A SYSTEM OF ELECTRONIC REMOTE VOTING. Management For For 23 PROPOSAL TO AMEND ARTICLE 38 OF THE ARTICLES OF ASSOCIATION TO CONFORM THIS PROVISION TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 24 PROPOSAL TO AMEND ARTICLE 39 OF THE ARTICLES OF ASSOCIATION TO CONFORM THE DUTY OF THE DIRECTORS AND THE STATUTORY AUDITOR TO ANSWER THE QUESTIONS ASKED BY SHAREHOLDERS TO THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 25 PROPOSAL TO REMOVE ARTICLE 47 OF THE ARTICLES OF ASSOCIATION AS THIS PROVISIONAL PROVISION IS NO LONGER RELEVANT. Management For For 26 PROPOSAL TO AMEND THE PROVISIONAL MEASURE OF THE ARTICLES OF ASSOCIATION TO SET THE ENTRY INTO FORCE OF THE AMENDMENTS REQUIRED BY THE NEW BELGIAN LAW ON SHAREHOLDERS' RIGHTS. Management For For 27 PROPOSAL TO GRANT THE BOARD OF DIRECTORS THE POWER TO IMPLEMENT APPROVED PROPOSALS. Management For For CNOOC LIMITED Security Meeting Type Annual Ticker Symbol CEO Meeting Date 27-May-2011 ISIN US1261321095 Agenda 933448450 - Management Item Proposal Type Vote For/Against Management A1 RECEIVE AND CONSIDER AUDITED STATEMENT OF ACCOUNTS TOGETHER WITH THE REPORT OF DIRECTORS & INDEPENDENT AUDITORS' REPORT THEREON. Management For For A2 TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2010. Management For For A3A TO RE-ELECT MR. WANG YILIN AS NON-EXECUTIVE DIRECTOR. Management For For A3B TO RE-ELECT MR. LI FANRONG AS EXECUTIVE DIRECTOR. Management For For A3C TO RE-ELECT MR. LAWRENCE J. LAU AS INDEPENDENT NON-EXECUTIVE DIRECTOR. Management For For A3D TO RE-ELECT MR. WANG TAO AS INDEPENDENT NON- EXECUTIVE DIRECTOR. Management For For A3E TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF EACH OF THE DIRECTORS. Management For For A4 TO RE-APPOINT THE COMPANY'S INDEPENDENT AUDITORS AND TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For B1 TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES IN THE CAPITAL OF THE COMPANY. Management For For B2 TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ALLOT, ISSUE AND DEAL WITH ADDITIONAL SHARES IN THE CAPITAL OF THE COMPANY. Management For For B3 TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS TO ALLOT, ISSUE AND DEAL WITH SHARES IN THE CAPITAL OF THE COMPANY. Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 07-Jun-2011 ISIN US57636Q1040 Agenda 933452396 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1B ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1C ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1D ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 Management For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. Security Meeting Type Annual Ticker Symbol TSM Meeting Date 09-Jun-2011 ISIN US8740391003 Agenda 933454213 - Management Item Proposal Type Vote For/Against Management 01 TO ACCEPT 2 STATEMENTS Management For For 02 TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2010 PROFITS Management For For 03 TO REVISE INTERNAL RULES AS FOLLOWS: (A) PROCEDURES FOR LENDING FUNDS TO OTHER PARTIES (B) PROCEDURES FOR ENDORSEMENT AND GUARANTEE Management For For 04 TO APPROVE THE TRANSFER OF TSMC'S SOLAR BUSINESS AND SOLID STATE LIGHTING BUSINESS INTO TWO NEW TSMC WHOLLY OWNED COMPANIES RESPECTIVELY, AND TO FURTHER APPROVE THE "SOLAR BUSINESS TRANSFER PLAN" AND "SOLID STATE LIGHTING BUSINESS TRANSFER PLAN." Management For For 05 DIRECTOR Management 1 GREGORY C. CHOW For For 2 KOK-CHOO CHEN For For BANCO SANTANDER, S.A. Security 05964H105 Meeting Type Annual Ticker Symbol STD Meeting Date 17-Jun-2011 ISIN US05964H1059 Agenda 933465797 - Management Item Proposal Type Vote For/Against Management 1A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 1B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 02 PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 3A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 3B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 3C PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 3D PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 04 PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 5A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 5B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 5C PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 6A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 6B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 6C PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 07 PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 8A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 8B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 9A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 9B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 10A PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management Against Against 10B PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management Against Against 10C PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management Against Against 10D PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management Against Against 11 PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For 12 PLEASE REFER TO THE ENCLOSED DOCUMENT FOR THE FULL TEXT OF THE RESOLUTION. Management For For TOYOTA MOTOR CORPORATION Security Meeting Type Annual Ticker Symbol TM Meeting Date 17-Jun-2011 ISIN US8923313071 Agenda 933471891 - Management Item Proposal Type Vote For/Against Management 01 DISTRIBUTION OF SURPLUS Management For 02 PARTIAL AMENDMENT OF THE ARTICLES OF INCORPORATION Management For 3A ELECTION OF DIRECTOR: FUJIO CHO Management For 3B ELECTION OF DIRECTOR: AKIO TOYODA Management For 3C ELECTION OF DIRECTOR: TAKESHI UCHIYAMADA Management For 3D ELECTION OF DIRECTOR: YUKITOSHI FUNO Management For 3E ELECTION OF DIRECTOR: ATSUSHI NIIMI Management For 3F ELECTION OF DIRECTOR: SHINICHI SASAKI Management For 3G ELECTION OF DIRECTOR: SATOSHI OZAWA Management For 3H ELECTION OF DIRECTOR: NOBUYORI KODAIRA Management For 3I ELECTION OF DIRECTOR: MAMORU FURUHASHI Management For 3J ELECTION OF DIRECTOR: TAKAHIKO IJICHI Management For 3K ELECTION OF DIRECTOR: YASUMORI IHARA Management For 4A ELECTION OF CORPORATE AUDITOR: KUNIHIRO MATSUO Management For 4B ELECTION OF CORPORATE AUDITOR: YOKO WAKE Management For 4C ELECTION OF CORPORATE AUDITOR: YOICHIRO ICHIMARU Management For 4D ELECTION OF CORPORATE AUDITOR: MASAHIRO KATO Management For 05 REVISION TO THE AMOUNT OF REMUNERATION FOR DIRECTORS Management For 06 PAYMENT OF EXECUTIVE BONUSES Management For Ave Maria Catholic Values Fund July 1, 2010 - June 30, 2011 TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 22-Jul-2010 ISIN US8864231027 Agenda 933302894 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 NICHOLAS J. SUTTON For For 10 CINDY B. TAYLOR For For 11 DEAN E. TAYLOR For For 12 JACK E. THOMPSON For For 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BE AEROSPACE, INC. Security Meeting Type Annual Ticker Symbol BEAV Meeting Date 29-Jul-2010 ISIN US0733021010 Agenda 933297322 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JIM C. COWART For For 2 ARTHUR E. WEGNER For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 03 PROPOSAL TO ADOPT AMENDMENTS TO THE COMPANY'S 1, AS AMENDED AND RESTATED. Management Against Against CENTURYLINK, INC. Security Meeting Type Special Ticker Symbol CTL Meeting Date 24-Aug-2010 ISIN US1567001060 Agenda 933312681 - Management Item Proposal Type Vote For/Against Management 01 A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF CENTURYLINK COMMON STOCK IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 21, 2010, BY AND AMONG QWEST COMMUNICATIONS INTERNATIONAL INC., THE COMPANY, AND SB44 ACQUISITION COMPANY, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. Management For For 02 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSAL TO ISSUE CENTURYLINK COMMON STOCK IN COMPANY IN CONNECTION WITH THE MERGER. Management For For KENNEDY-WILSON HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol KW Meeting Date 26-Aug-2010 ISIN US4893981070 Agenda 933318455 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHY HENDRICKSON For For 2 STANLEY R. ZAX For For 02 AMENDMENT TO AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Management For For 03 ISSUANCE OF SHARES OF COMMON STOCK UPON CONVERSION OF SERIES A PREFERRED STOCK Management For For 04 KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PATTERSON COMPANIES, INC. Security Meeting Type Annual Ticker Symbol PDCO Meeting Date 13-Sep-2010 ISIN US7033951036 Agenda 933315601 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN D. BUCK* For For 2 PETER L. FRECHETTE* For For 3 CHARLES REICH* For For 4 BRIAN S. TYLER* For For 5 SCOTT P. ANDERSON** For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2011. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 03-Nov-2010 ISIN US1897541041 Agenda 933330350 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 JIDE ZEITLIN For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011 Management For For 03 TO APPROVE THE COACH, INC. 2 Management Against Against 04 TO VOTE ON A STOCKHOLDER PROPOSAL Shareholder Against For EDUCATION MGMT CORP Security 28140M103 Meeting Type Annual Ticker Symbol EDMC Meeting Date 05-Nov-2010 ISIN US28140M1036 Agenda 933336352 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 TODD S. NELSON For For 2 MICK J. BEEKHUIZEN For For 3 SAMUEL C. COWLEY For For 4 ADRIAN M. JONES For For 5 JEFFREY T. LEEDS For For 6 JOHN R. MCKERNAN, JR. For For 7 LEO F. MULLIN For For 8 MICHAEL K. POWELL For For 9 PAUL J. SALEM For For 10 PETER O. WILDE For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR FISCAL YEAR 2011. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 12-Nov-2010 ISIN US8718291078 Agenda 933330398 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ Management For For 1C ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1D ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 02 TO APPROVE AN AMENDMENT TO THE SYSCO CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2011. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management For For 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For EVOLUTION PETROLEUM CORPORATION Security 30049A107 Meeting Type Annual Ticker Symbol EPM Meeting Date 09-Dec-2010 ISIN US30049A1079 Agenda 933344816 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LAIRD Q. CAGAN For For 2 EDWARD J. DIPAOLO For For 3 WILLIAM E. DOZIER For For 4 ROBERT S. HERLIN For For 5 KELLY W. LOYD For For 6 GENE G. STOEVER For For 02 TO RATIFY THE APPOINTMENT OF HEIN & ASSOCIATES, LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2011. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 03-Feb-2011 ISIN IE00B4BNMY34 Agenda 933362042 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2B RE-APPOINTMENT OF DIRECTOR: DENNIS F. HIGHTOWER Management For For 2C RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARK MOODY-STUART Management For For 2E RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 06 AUTHORIZATION TO HOLD THE 2 Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 10-Feb-2011 ISIN US92220P1057 Agenda 933361127 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 RICHARD M. LEVY For For 3 VENKATRAMAN THYAGARAJAN For For 02 TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO HOLD AN ADVISORY VOTE OF STOCKHOLDERS ON THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AT A FREQUENCY OF. Management 2 Years Against 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For CRAFTMADE INTERNATIONAL, INC. Security 22413E104 Meeting Type Annual Ticker Symbol CRFT Meeting Date 10-Feb-2011 ISIN US22413E1047 Agenda 933366761 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES R. RIDINGS For For 2 A. PAUL KNUCKLEY For For 3 LARY C. SNODGRASS For For 4 R. DON MORRIS For For 5 WILLIAM E. BUCEK For For 02 RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For FOSTER WHEELER AG Security H27178104 Meeting Type Special Ticker Symbol FWLT Meeting Date 24-Feb-2011 ISIN CH0018666781 Agenda 933364325 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF UMBERTO DELLA SALA AS A DIRECTOR FOR A TERM EXPIRING IN 2012 Management For For 02 APPROVAL OF A $ Management For For 03 IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE EXTRAORDINARY GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 Management Against Against 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 06-Apr-2011 ISIN AN8068571086 Agenda 933377106 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: P. CAMUS Management For For 1B ELECTION OF DIRECTOR: P. CURRIE Management For For 1C ELECTION OF DIRECTOR: A. GOULD Management For For 1D ELECTION OF DIRECTOR: T. ISAAC Management For For 1E ELECTION OF DIRECTOR: K.V. KAMATH Management For For 1F ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management For For 1G ELECTION OF DIRECTOR: A. LAJOUS Management For For 1H ELECTION OF DIRECTOR: M.E. MARKS Management For For 1I ELECTION OF DIRECTOR: E. MOLER Management For For 1J ELECTION OF DIRECTOR: L.R. REIF Management For For 1K ELECTION OF DIRECTOR: T.I. SANDVOLD Management For For 1L ELECTION OF DIRECTOR: H. SEYDOUX Management For For 1M ELECTION OF DIRECTOR: P. KIBSGAARD Management For For 1N ELECTION OF DIRECTOR: L.S. OLAYAN Management For For 02 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. Management For For 05 TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. Management For For 06 TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. Management For For 07 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 13-Apr-2011 ISIN US9130171096 Agenda 933375722 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G ELECTION OF DIRECTOR: CHARLES R. LEE Management For For 1H ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For 1I ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1J ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1K ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1L ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1M ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 02 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management For For 03 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN Management For For 04 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For 05 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management 2 Years 06 SHAREOWNER PROPOSAL CONCERNING ADDITIONAL SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES Shareholder Against For GENUINE PARTS COMPANY Security Meeting Type Annual Ticker Symbol GPC Meeting Date 18-Apr-2011 ISIN US3724601055 Agenda 933377156 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DR. MARY B. BULLOCK For For 2 JEAN DOUVILLE For For 3 THOMAS C. GALLAGHER For For 4 GEORGE C. "JACK" GUYNN For For 5 JOHN R. HOLDER For For 6 JOHN D. JOHNS For For 7 MICHAEL M.E. JOHNS, MD For For 8 J. HICKS LANIER For For 9 R.C. LOUDERMILK JR. For For 10 WENDY B. NEEDHAM For For 11 JERRY W. NIX For For 12 GARY W. ROLLINS For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 RE-APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE GENUINE PARTS COMPANY 2006 LONG-TERM INCENTIVE PLAN. Management Against Against 05 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 19-Apr-2011 ISIN US9029733048 Agenda 933382676 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1G ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1H ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1I ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1J ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1K ELECTION OF DIRECTOR: RICHARD G. REITEN Management For For 1L ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1M ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 03 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL: ANNUAL ADVISORY VOTE ON DIRECTOR COMPENSATION. Shareholder Against For THE SHERWIN-WILLIAMS COMPANY Security Meeting Type Annual Ticker Symbol SHW Meeting Date 20-Apr-2011 ISIN US8243481061 Agenda 933382094 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 A.F. ANTON For For 2 J.C. BOLAND For For 3 C.M. CONNOR For For 4 D.F. HODNIK For For 5 T.G. KADIEN For For 6 S.J. KROPF For For 7 G.E. MCCULLOUGH For For 8 A.M. MIXON, III For For 9 C.E. MOLL For For 10 R.K. SMUCKER For For 11 J.M. STROPKI, JR. For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 AMENDMENT OF REGULATIONS. Management For For 05 RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 06 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING. Shareholder Against For GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 21-Apr-2011 ISIN US3841091040 Agenda 933376546 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PATRICK J. MCHALE For For 2 LEE R. MITAU For For 3 MARTI MORFITT For For 02 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY, NON-BINDING RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 04 ADVISORY, NON-BINDING VOTE ON THE FREQUENCY FOR WHICH SHAREHOLDERS WILL HAVE AN ADVISORY, NON-BINDING VOTE ON OUR EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 26-Apr-2011 ISIN US4592001014 Agenda 933380381 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1F ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1G ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1H ELECTION OF DIRECTOR: J.W. OWENS Management For For 1I ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1J ELECTION OF DIRECTOR: J.E. SPERO Management For For 1K ELECTION OF DIRECTOR: S. TAUREL Management For For 1L ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Against For 06 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) Shareholder Against For 07 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shareholder Against For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 26-Apr-2011 ISIN US88076W1036 Agenda 933382753 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NANCY E. COOPER Management For For 1B ELECTION OF DIRECTOR: DAVID E. KEPLER Management For For 1C ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For 02 AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Management For For 03 AN ADVISORY (NON-BINDING) VOTE ON FREQUENCY OF SAY-ON-PAY VOTE. *PLEASE SELECT ONLY ONE OPTION*. Management 2 Years Against 04 APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 26-Apr-2011 ISIN US8636671013 Agenda 933388490 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 STEPHEN P. MACMILLAN For For 8 WILLIAM U. PARFET For For 9 RONDA E. STRYKER For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Management Against Against 04 APPROVAL OF THE 2 AWARD PLAN. Management Against Against 05 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 06 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 07 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For COMERICA INCORPORATED Security Meeting Type Annual Ticker Symbol CMA Meeting Date 26-Apr-2011 ISIN US2003401070 Agenda 933388919 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROGER A. CREGG Management For For 1B ELECTION OF DIRECTOR: T. KEVIN DENICOLA Management For For 1C ELECTION OF DIRECTOR: ALFRED A. PIERGALLINI Management For For 1D ELECTION OF DIRECTOR: NINA G. VACA Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT AUDITORS Management For For 03 APPROVAL OF THE COMERICA INCORPORATED 2011 MANAGEMENT INCENTIVE PLAN Management Against Against 04 AMENDMENT OF THE CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS Management For For 05 NON-BINDING, ADVISORY PROPOSAL APPROVING EXECUTIVE COMPENSATION Management For For 06 NON-BINDING, ADVISORY VOTE ON THE FREQUENCY THAT SHAREHOLDERS ARE TO BE PRESENTED WITH ADVISORY PROPOSALS APPROVING EXECUTIVE COMPENSATION Management 2 Years Against FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 26-Apr-2011 ISIN US3024913036 Agenda 933390419 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: EDWARD J. MOONEY Management For For 1B ELECTION OF DIRECTOR: ENRIQUE J. SOSA Management For For 1C ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 04 RECOMMENDATION, BY NON-BINDING VOTE, OF THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 26-Apr-2011 ISIN US9182041080 Agenda 933395899 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JUAN ERNESTO DE BEDOUT For For 2 URSULA O. FAIRBAIRN For For 3 ERIC C. WISEMAN For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 APPROVAL OF AN AMENDMENT TO VF'S BY-LAWS TO ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS. Management For For 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For HCP, INC. Security 40414L109 Meeting Type Annual Ticker Symbol HCP Meeting Date 28-Apr-2011 ISIN US40414L1098 Agenda 933383236 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES F. FLAHERTY III Management For For 1B ELECTION OF DIRECTOR: CHRISTINE N. GARVEY Management For For 1C ELECTION OF DIRECTOR: DAVID B. HENRY Management For For 1D ELECTION OF DIRECTOR: LAURALEE E. MARTIN Management For For 1E ELECTION OF DIRECTOR: MICHAEL D. MCKEE Management For For 1F ELECTION OF DIRECTOR: PETER L. RHEIN Management For For 1G ELECTION OF DIRECTOR: KENNETH B. ROATH Management For For 1H ELECTION OF DIRECTOR: RICHARD M. ROSENBERG Management For For 1I ELECTION OF DIRECTOR: JOSEPH P. SULLIVAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS HCP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 29-Apr-2011 ISIN US0028241000 Agenda 933386319 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.J. FARRELL For For 4 H.L. FULLER For For 5 E.M. LIDDY For For 6 P.N. NOVAKOVIC For For 7 W.A. OSBORN For For 8 S.C. SCOTT III For For 9 G.F. TILTON For For 10 M.D. WHITE For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Against For ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 29-Apr-2011 ISIN US0171751003 Agenda 933389226 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: REX D. ADAMS Management For For 1B ELECTION OF DIRECTOR: WESTON M. HICKS Management For For 1C ELECTION OF DIRECTOR: JEFFERSON W. KIRBY Management For For 02 RATIFICATION OF KPMG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. Management For For 03 ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 03-May-2011 ISIN US7045491047 Agenda 933388692 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY H. BOYCE For For 2 WILLIAM A. COLEY For For 3 WILLIAM E. JAMES For For 4 ROBERT B. KARN III For For 5 M. FRANCES KEETH For For 6 HENRY E. LENTZ For For 7 ROBERT A. MALONE For For 8 WILLIAM C. RUSNACK For For 9 JOHN F. TURNER For For 10 SANDRA A. VAN TREASE For For 11 ALAN H. WASHKOWITZ For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 05 APPROVAL OF PEABODY'S 2011 LONG-TERM EQUITY INCENTIVE PLAN. Management Against Against FOSTER WHEELER AG Security H27178104 Meeting Type Annual Ticker Symbol FWLT Meeting Date 03-May-2011 ISIN CH0018666781 Agenda 933408355 - Management Item Proposal Type Vote For/Against Management 1A RE-ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2014: CLAYTON C. DALEY, JR. Management For For 1B RE-ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2014: EDWARD G. GALANTE Management For For 1C RE-ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2014: RAYMOND J. MILCHOVICH Management For For 02 RE-ELECTION OF PRICEWATERHOUSECOOPERS AG, SWITZERLAND AS OUR INDEPENDENT AUDITOR ("REVISIONSSTELLE") FOR FISCAL YEAR 2011. Management For For 03 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 (CONSULTATIVE VOTE). Management For For 04 APPROVAL OF OUR 2 Management For For 05 DISCHARGE FROM LIABILITY OF OUR DIRECTORS AND EXECUTIVE OFFICERS FOR FISCAL YEAR 2010. Management For For 06 CREATION OF AUTHORIZED CAPITAL IN THE AMOUNT OF CHF 186,953,,623,871. Management For For 07 APPROVAL OF CAPITAL REDUCTION THROUGH CANCELLATION OF SHARES REPURCHASED UNDER OUR SHARE REPURCHASE PROGRAM AND AN ASSOCIATED AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO REDUCE OUR SHARE CAPITAL IN THE AMOUNT OF CHF 12,938,130. Management For For 08 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 09 ADVISORY VOTE ON THE FREQUENCY OF FUTURE NAMED EXECUTIVE OFFICER COMPENSATION ADVISORY VOTES. (ONCE EVERY ONE, TWO OR THREE YEARS). Management 2 Years Against 10 RE-ALLOCATION OF FREE RESERVES TO LEGAL RESERVES FROM CAPITAL CONTRIBUTION. Management For For 11 IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE ANNUAL GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS: ON PROPOSAL 11, PLEASE BE ADVISED THAT A VOTE 'FOR" WILL INSTRUCT THE APPOINTED PROXIES TO VOTE IN ACCORDANCE WITH THE RECOMMENDATIONS OF THE BOARD OF DIRECTORS. Management For For METTLER-TOLEDO INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol MTD Meeting Date 04-May-2011 ISIN US5926881054 Agenda 933384024 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. SPOERRY Management For For 1B ELECTION OF DIRECTOR: WAH-HUI CHU Management For For 1C ELECTION OF DIRECTOR: FRANCIS A. CONTINO Management For For 1D ELECTION OF DIRECTOR: OLIVIER A. FILLIOL Management For For 1E ELECTION OF DIRECTOR: MICHAEL A. KELLY Management For For 1F ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1G ELECTION OF DIRECTOR: HANS ULRICH MAERKI Management For For 1H ELECTION OF DIRECTOR: GEORGE M. MILNE Management For For 1I ELECTION OF DIRECTOR: THOMAS P. SALICE Management For For 02 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE POBS PLUS INCENTIVE SYSTEM FOR GROUP MANAGEMENT. Management Against Against 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 04-May-2011 ISIN US3695501086 Agenda 933387854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For 1F ELECTION OF DIRECTOR: GEORGE A. JOULWAN Management For For 1G ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1H ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1I ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 02 SELECTION OF INDEPENDENT AUDITORS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. Management 2 Years Against 05 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For 06 SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For AVON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol AVP Meeting Date 05-May-2011 ISIN US0543031027 Agenda 933394190 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 W. DON CORNWELL For For 2 V. ANN HAILEY For For 3 FRED HASSAN For For 4 ANDREA JUNG For For 5 MARIA ELENA LAGOMASINO For For 6 ANN S. MOORE For For 7 PAUL S. PRESSLER For For 8 GARY M. RODKIN For For 9 PAULA STERN For For 10 LAWRENCE A. WEINBACH For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVE AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management For For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 10-May-2011 ISIN US9418481035 Agenda 933392223 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4 TO APPROVE, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 11-May-2011 ISIN US20825C1045 Agenda 933398732 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For 1F ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For 1G ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1H ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 1K ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For 1L ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For 1M ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 02 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years 05 APPROVAL OF 2 Management Against Against 06 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Against For 07 POLITICAL CONTRIBUTIONS. Shareholder Against For 08 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 09 ACCIDENT RISK MITIGATION. Shareholder Against For 10 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Against For 11 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 12 REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Against For 13 CANADIAN OIL SANDS. Shareholder Against For GENERAL CABLE CORPORATION Security Meeting Type Annual Ticker Symbol BGC Meeting Date 12-May-2011 ISIN US3693001089 Agenda 933396271 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY B. KENNY For For 2 CHARLES G. MCCLURE, JR. For For 3 PATRICK M. PREVOST For For 4 ROBERT L. SMIALEK For For 5 JOHN E. WELSH, III For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT GENERAL CABLE'S 2 Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against THE HANOVER INSURANCE GROUP, INC. Security Meeting Type Annual Ticker Symbol THG Meeting Date 17-May-2011 ISIN US4108671052 Agenda 933397134 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2014: JOHN J. BRENNAN Management For For 1B ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2014: DAVID J. GALLITANO Management For For 1C ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2014: WENDELL J. KNOX Management For For 1D ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2014: ROBERT J. MURRAY Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE HANOVER INSURANCE GROUP, INC. FOR 2011. Management For For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 17-May-2011 ISIN US8454671095 Agenda 933406793 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LEWIS E. EPLEY, JR. Management For For 1B ELECTION OF DIRECTOR: ROBERT L. HOWARD Management For For 1C ELECTION OF DIRECTOR: GREG D. KERLEY Management For For 1D ELECTION OF DIRECTOR: HAROLD M. KORELL Management For For 1E ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management For For 1F ELECTION OF DIRECTOR: KENNETH R. MOURTON Management For For 1G ELECTION OF DIRECTOR: STEVEN L. MUELLER Management For For 1H ELECTION OF DIRECTOR: CHARLES E. SCHARLAU Management For For 1I ELECTION OF DIRECTOR: ALAN H. STEVENS Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF SAY-ON-PAY VOTES. Management 2 Years Against 05 AMENDMENT OF THE COMPANY'S BY-LAWS TO REDUCE THE OWNERSHIP THRE- SHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETING OF STOCKHOLDERS. Management For For 06 STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT. Shareholder Against For RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 18-May-2011 ISIN US75281A1097 Agenda 933410463 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLES L. BLACKBURN Management For For 1B ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1C ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1D ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1E ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1F ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1G ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1H ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1I ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 02 TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS. Management For For 03 A PROPOSAL, THAT THE STOCKHOLDERS OF THE COMPANY BE PROVIDED AN OPPORTUNITY TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A. Management 2 Years Against 04 AMEND OUR 2005 EQUITY-BASED COMPENSATION PLAN TO INCREASE THE COMMON STOCK SHARES AUTHORIZED TO BE ISSUED BY 850,000 SHARES. Management Against Against 05 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DEC 31, 2011. Management For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 19-May-2011 ISIN US4062161017 Agenda 933402668 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C ELECTION OF DIRECTOR: M. CARROLL Management For For 1D ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E ELECTION OF DIRECTOR: S.M. GILLIS Management For For 1F ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1G ELECTION OF DIRECTOR: D.J. LESAR Management For For 1H ELECTION OF DIRECTOR: R.A. MALONE Management For For 1I ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1J ELECTION OF DIRECTOR: D.L. REED Management For For 02 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 03 PROPOSAL FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 PROPOSAL FOR ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For 06 PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For ZEBRA TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol ZBRA Meeting Date 19-May-2011 ISIN US9892071054 Agenda 933419524 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANDERS GUSTAFSSON For For 2 ANDREW K. LUDWICK For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management 2 Years Against 04 TO APPROVE OUR 2011 LONG-TERM INCENTIVE PLAN Management Against Against 05 TO APPROVE OUR 2011 SHORT-TERM INCENTIVE PLAN Management Against Against 06 TO APPROVE OUR 2 PLAN Management Against Against 07 TO RATIFY THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR 2011 Management For For MEADOWBROOK INSURANCE GROUP, INC. Security 58319P108 Meeting Type Annual Ticker Symbol MIG Meeting Date 19-May-2011 ISIN US58319P1084 Agenda 933427242 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT H. NAFTALY For For 2 ROBERT W. STURGIS For For 3 BRUCE E. THAL For For 4 JEFFREY A. MAFFETT For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 26-May-2011 ISIN US9046071083 Agenda 933447105 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERWIN CHELDIN For For 2 CARY L. CHELDIN For For 3 LESTER A. AARON For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 DAVID A. LEWIS For For 7 WARREN D. ORLOFF For For 8 DONALD B. URFRIG For For 02 ADOPTION OF THE 2 Management Against Against LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 27-May-2011 ISIN US5486611073 Agenda 933414562 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 PETER C. BROWNING For For 5 DAWN E. HUDSON For For 6 ROBERT L. JOHNSON For For 7 MARSHALL O. LARSEN For For 8 RICHARD K. LOCHRIDGE For For 9 ROBERT A. NIBLOCK For For 10 STEPHEN F. PAGE For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVAL OF THE LOWE'S COMPANIES, INC. 2LOWE'S BOARD OF DIRECTORS RECOMMENDS YOU VOTEAGAINST THE FOLLOWING PROPOSALS. Management Against Against 06 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING LINKING PAY TO PERFORMANCE ON SUSTAINABILITY GOALS. Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 07-Jun-2011 ISIN US57636Q1040 Agenda 933452396 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1B ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1C ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1D ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 Management For For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 08-Jun-2011 ISIN US1491231015 Agenda 933433740 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID L. CALHOUN For For 2 DANIEL M. DICKINSON For For 3 EUGENE V. FIFE For For 4 JUAN GALLARDO For For 5 DAVID R. GOODE For For 6 JESSE J. GREENE, JR. For For 7 PETER A. MAGOWAN For For 8 DENNIS A. MUILENBURG For For 9 DOUGLAS R. OBERHELMAN For For 10 WILLIAM A. OSBORN For For 11 CHARLES D. POWELL For For 12 EDWARD B. RUST, JR. For For 13 SUSAN C. SCHWAB For For 14 JOSHUA I. SMITH For For 15 MILES D. WHITE For For 02 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 APPROVE AMENDED AND RESTATED CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. Management Against Against 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 06 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES. Shareholder Against For 07 STOCKHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 08 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Shareholder Against For 09 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 10 STOCKHOLDER PROPOSAL - INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder Against For 11 STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS. Shareholder Against For 12 STOCKHOLDER PROPOSAL - DEATH BENEFITS POLICY. Shareholder Against For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 08-Jun-2011 ISIN US25179M1036 Agenda 933435491 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT H. HENRY For For 2 JOHN A. HILL For For 3 MICHAEL M. KANOVSKY For For 4 ROBERT A. MOSBACHER, JR For For 5 J. LARRY NICHOLS For For 6 DUANE C. RADTKE For For 7 MARY P. RICCIARDELLO For For 8 JOHN RICHELS For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS. Management For For 05 AMEND AND RESTATE THE RESTATED CERTIFICATE OF INCORPORATION TO REMOVE UNNECESSARY AND OUTDATED PROVISIONS. Management For For 06 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2011. Management For For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For CHICO'S FAS, INC. Security Meeting Type Annual Ticker Symbol CHS Meeting Date 23-Jun-2011 ISIN US1686151028 Agenda 933441418 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN J. MAHONEY Management For For 1B ELECTION OF DIRECTOR: DAVID F. WALKER Management For For 1C ELECTION OF DIRECTOR: STEPHEN E. WATSON Management For For 02 PROPOSAL TO APPROVE CHICO'S FAS, INC. SECOND AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN Management For For 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Management For For 04 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against KENNEDY-WILSON HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol KW Meeting Date 23-Jun-2011 ISIN US4893981070 Agenda 933454617 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JERRY R. SOLOMON For For 2 DAVID A. MINELLA For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 03 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION - TO OCCUR EVERY Management 2 Years Against 04 ISSUANCE OF SHARES OF COMMON STOCK UPON CONVERSION OF SERIES B PREFERRED STOCK Management For For 05 KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Ave MariaGrowth Fund July 1, 2010 - June 30, 2011 PRECISION CASTPARTS CORP. Security Meeting Type Annual Ticker Symbol PCP Meeting Date 10-Aug-2010 ISIN US7401891053 Agenda 933303478 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL J. MURPHY For For 2 STEVEN G. ROTHMEIER For For 3 RICHARD L. WAMBOLD For For 4 TIMOTHY A. WICKS For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 SHAREHOLDER PROPOSAL REGARDING CLASSIFIED BOARD STRUCTURE Shareholder For Against PATTERSON COMPANIES, INC. Security Meeting Type Annual Ticker Symbol PDCO Meeting Date 13-Sep-2010 ISIN US7033951036 Agenda 933315601 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN D. BUCK* For For 2 PETER L. FRECHETTE* For For 3 CHARLES REICH* For For 4 BRIAN S. TYLER* For For 5 SCOTT P. ANDERSON** For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2011. Management For For DIONEX CORPORATION Security Meeting Type Annual Ticker Symbol DNEX Meeting Date 26-Oct-2010 ISIN US2545461046 Agenda 933331376 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID L. ANDERSON For For 2 A. BLAINE BOWMAN For For 3 FRANK WITNEY For For 4 RODERICK MCGEARY For For 5 RICCARDO PIGLIUCCI For For 6 MICHAEL W. POPE For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR ITS FISCAL YEAR ENDING JUNE 30, 2011. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 03-Nov-2010 ISIN US1897541041 Agenda 933330350 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 JIDE ZEITLIN For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011 Management For For 03 TO APPROVE THE COACH, INC. 2 PLAN Management Against Against 04 TO VOTE ON A STOCKHOLDER PROPOSAL Shareholder Against For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 17-Nov-2010 ISIN US1890541097 Agenda 933336326 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: JAN L. MURLEY Management For For 1J ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For 1K ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2005 STOCK INCENTIVE PLAN. Management Against Against 04 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S EXECUTIVE INCENTIVE COMPENSATION PLAN. Management Against Against 05 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN. Shareholder Against For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management For For 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 19-Nov-2010 ISIN US2576511099 Agenda 933333926 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM M. COOK For For 2 MICHAEL J. HOFFMAN For For 3 WILLARD D. OBERTON For For 4 JOHN P. WIEHOFF For For 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR FOR THE FISCAL YEAR ENDING JULY 31, Management For For 3 ADOPT THE DONALDSON COMPANY, INC. 2010 MASTER STOCK INCENTIVE PLAN. Management Against Against AUTOZONE, INC. Security Meeting Type Annual Ticker Symbol AZO Meeting Date 15-Dec-2010 ISIN US0533321024 Agenda 933341858 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM C. CROWLEY For For 2 SUE E. GOVE For For 3 EARL G. GRAVES, JR. For For 4 ROBERT R. GRUSKY For For 5 J.R. HYDE, III For For 6 W. ANDREW MCKENNA For For 7 GEORGE R. MRKONIC, JR. For For 8 LUIS P. NIETO For For 9 WILLIAM C. RHODES, III For For 10 THEODORE W. ULLYOT For For 02 APPROVAL OF AUTOZONE, INC. 2 AWARD PLAN. Management Against Against 03 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2011 FISCAL YEAR. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 03-Feb-2011 ISIN IE00B4BNMY34 Agenda 933362042 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2B RE-APPOINTMENT OF DIRECTOR: DENNIS F. HIGHTOWER Management For For 2C RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARK MOODY-STUART Management For For 2E RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2011 FISCAL YEAR AND AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 06 AUTHORIZATION TO HOLD THE 2 MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 10-Feb-2011 ISIN US92220P1057 Agenda 933361127 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 RICHARD M. LEVY For For 3 VENKATRAMAN THYAGARAJAN For For 02 TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO HOLD AN ADVISORY VOTE OF STOCKHOLDERS ON THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AT A FREQUENCY OF. Management 2 Years Against 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For THE TORO COMPANY Security Meeting Type Annual Ticker Symbol TTC Meeting Date 15-Mar-2011 ISIN US8910921084 Agenda 933368842 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY M. ETTINGER For For 2 KATHERINE J. HARLESS For For 3 INGE G. THULIN For For 4 MICHAEL J. HOFFMAN For For 02 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF AN EXECUTIVE COMPENSATION ADVISORY VOTE. Management 2 Years Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2011 EMPLOYEE STOCK PURCHASE PLAN. Management Against Against 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Against Against C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 20-Apr-2011 ISIN US0673831097 Agenda 933394037 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN C. KELLY For For 2 GAIL K. NAUGHTON PH.D. For For 3 JOHN H. WEILAND For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. Management For For 03 SAY-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 SAY-WHEN-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years Against 05 TO CONSIDER A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 06 TO CONSIDER A SHAREHOLDER PROPOSAL FOR THE ANNUAL ELECTION OF DIRECTORS. Shareholder For Against GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 21-Apr-2011 ISIN US3841091040 Agenda 933376546 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PATRICK J. MCHALE For For 2 LEE R. MITAU For For 3 MARTI MORFITT For For 02 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY, NON-BINDING RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 04 ADVISORY, NON-BINDING VOTE ON THE FREQUENCY FOR WHICH SHAREHOLDERS WILL HAVE AN ADVISORY, NON- BINDING VOTE ON OUR EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Shareholder Against For ROLLINS, INC. Security Meeting Type Annual Ticker Symbol ROL Meeting Date 26-Apr-2011 ISIN US7757111049 Agenda 933387638 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R. RANDALL ROLLINS For For 2 JAMES B. WILLIAMS For For 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management For For 03 THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK TO 250,500,000 SHARES. Management For For 04 TO VOTE FOR THE APPROVAL ON A NONBINDING RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 05 TO HOLD AN ADVISORY VOTE ON WHETHER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHOULD BE HELD EVERY ONE, TWO, OR THREE YEARS. Management 2 Years Against STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 26-Apr-2011 ISIN US8636671013 Agenda 933388490 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 STEPHEN P. MACMILLAN For For 8 WILLIAM U. PARFET For For 9 RONDA E. STRYKER For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Management Against Against 04 APPROVAL OF THE 2 AWARD PLAN. Management Against Against 05 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 06 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 07 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For BROWN & BROWN, INC. Security Meeting Type Annual Ticker Symbol BRO Meeting Date 27-Apr-2011 ISIN US1152361010 Agenda 933385204 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 J. HYATT BROWN For For 2 SAMUEL P. BELL, III For For 3 HUGH M. BROWN For For 4 J. POWELL BROWN For For 5 BRADLEY CURREY, JR. For For 6 THEODORE J. HOEPNER For For 7 TONI JENNINGS For For 8 TIMOTHY R.M. MAIN For For 9 WENDELL S. REILLY For For 10 JOHN R. RIEDMAN For For 11 CHILTON D. VARNER For For 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS BROWN & BROWN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 Management For For 3 TO APPROVE (ON AN ADVISORY BASIS) THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4 AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 2 Years Against POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 28-Apr-2011 ISIN US7310681025 Agenda 933377764 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GARY E. HENDRICKSON For For 2 JOHN R. MENARD For For 3 R.M. (MARK) SCHRECK For For 4 WILLIAM GRANT VAN DYKE For For 2 APPROVAL OF AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN. Management Against Against 3 APPROVAL OF THE MATERIAL TERMS OF THE AMENDED LONG TERM INCENTIVE PLAN. Management Against Against 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 5 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 6 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 29-Apr-2011 ISIN US4878361082 Agenda 933383109 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN BRYANT For For 2 ROGELIO REBOLLEDO For For 3 STERLING SPEIRN For For 4 JOHN ZABRISKIE For For 02 APPROVAL OF THE KELLOGG COMPANY SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management Against Against 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 06 SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE. Shareholder Against For 07 SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ENACT A MAJORITY VOTING REQUIREMENT FOR THE ELECTION OF DIRECTORS. Shareholder Against For AMETEK INC. Security Meeting Type Annual Ticker Symbol AME Meeting Date 03-May-2011 ISIN US0311001004 Agenda 933396156 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANTHONY J. CONTI For For 2 FRANK S. HERMANCE For For 02 APPROVAL OF THE AMETEK, INC. 2 COMPENSATION PLAN. Management Against Against 03 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF AMETEK, INC. EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. Management 2 Years Against 05 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For METTLER-TOLEDO INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol MTD Meeting Date 04-May-2011 ISIN US5926881054 Agenda 933384024 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. SPOERRY Management For For 1B ELECTION OF DIRECTOR: WAH-HUI CHU Management For For 1C ELECTION OF DIRECTOR: FRANCIS A. CONTINO Management For For 1D ELECTION OF DIRECTOR: OLIVIER A. FILLIOL Management For For 1E ELECTION OF DIRECTOR: MICHAEL A. KELLY Management For For 1F ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1G ELECTION OF DIRECTOR: HANS ULRICH MAERKI Management For For 1H ELECTION OF DIRECTOR: GEORGE M. MILNE Management For For 1I ELECTION OF DIRECTOR: THOMAS P. SALICE Management For For 02 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE POBS PLUS INCENTIVE SYSTEM FOR GROUP MANAGEMENT. Management Against Against 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against EXPEDITORS INT'L OF WASHINGTON, INC. Security Meeting Type Annual Ticker Symbol EXPD Meeting Date 04-May-2011 ISIN US3021301094 Agenda 933386840 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARK A. EMMERT (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1B ELECTION OF DIRECTOR: R. JORDAN GATES (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1C ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1D ELECTION OF DIRECTOR: MICHAEL J. MALONE (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1E ELECTION OF DIRECTOR: JOHN W. MEISENBACH (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1F ELECTION OF DIRECTOR: PETER J. ROSE (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1G ELECTION OF DIRECTOR: JAMES L.K. WANG (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 1H ELECTION OF DIRECTOR: ROBERT R. WRIGHT (TO SERVE UNTIL NEXT ANNUAL MEETING AND UNTIL A SUCCESSOR IS ELECTED AND QUALIFIED) Management For For 02 TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 03 TO CONDUCT A NON-BINDING VOTE ON THE FREQUENCY OF A NON-BINDING VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 2 Years Against 04 TO APPROVE AND RATIFY THE ADOPTION OF THE 2011 STOCK OPTION PLAN. Management Against Against 05 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management For For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 04-May-2011 ISIN US3695501086 Agenda 933387854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For 1F ELECTION OF DIRECTOR: GEORGE A. JOULWAN Management For For 1G ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1H ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1I ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 02 SELECTION OF INDEPENDENT AUDITORS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. Management 2 Years Against 05 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For 06 SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 06-May-2011 ISIN US6745991058 Agenda 933401060 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1D ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1E ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H ELECTION OF DIRECTOR: RAY R. IRANI Management For For 1I ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management For For 1K ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For 1L ELECTION OF DIRECTOR: ROSEMARY TOMICH Management For For 1M ELECTION OF DIRECTOR: WALTER L. WEISMAN Management For For 02 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Management For For 03 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 REPORT ON POLITICAL EXPENDITURES AND SPENDING PROCESSES. Shareholder Against For 06 REQUIRED NOMINATION OF DIRECTOR WITH ENVIRONMENTAL EXPERTISE. Shareholder Against For ALTERA CORPORATION Security Meeting Type Annual Ticker Symbol ALTR Meeting Date 10-May-2011 ISIN US0214411003 Agenda 933390875 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN P. DAANE Management For For 1B ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Management For For 1C ELECTION OF DIRECTOR: KEVIN MCGARITY Management For For 1D ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1E ELECTION OF DIRECTOR: KRISH A. PRABHU Management For For 1F ELECTION OF DIRECTOR: JOHN SHOEMAKER Management For For 1G ELECTION OF DIRECTOR: SUSAN WANG Management For For 02 TO APPROVE AN AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN TO INCREASE BY 10,000, OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management Against Against 03 TO APPROVE AN AMENDMENT TO THE 1987 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE BY 1,000,000 THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management Against Against 04 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING. Management For For 05 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ADD A FORUM SELECTION CLAUSE. Management For For 06 TO APPROVE AN AMENDMENT TO OUR BY-LAWS TO PROVIDE THAT STOCKHOLDERS HOLDING OVER 20% OF OUR SHARES MAY CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For 07 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 08 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 09 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 10-May-2011 ISIN US2358511028 Agenda 933405741 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: H. LAWRENCE CULP, JR. Management For For 1B ELECTION OF DIRECTOR: MITCHELL P. RALES Management For For 1C ELECTION OF DIRECTOR: ELIAS A. ZERHOUNI, M.D. Management For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management For For 03 TO APPROVE AN AMENDMENT TO DANAHER'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 04 TO APPROVE AN AMENDMENT TO DANAHER'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW HOLDERS OF TWENTY-FIVE PERCENT (25%) OR MORE OF DANAHER'S SHARES TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management For For 05 TO APPROVE AMENDMENTS TO DANAHER'S 2007 STOCK INCENTIVE PLAN AND MATERIAL TERMS OF PLAN PERFORMANCE GOALS. Management Against Against 06 TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. Management For For 07 TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. Management 2 Years Against GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 12-May-2011 ISIN US3755581036 Agenda 933392297 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 JAMES M. DENNY For For 4 CARLA A. HILLS For For 5 KEVIN E. LOFTON For For 6 JOHN W. MADIGAN For For 7 JOHN C. MARTIN For For 8 GORDON E. MOORE For For 9 NICHOLAS G. MOORE For For 10 RICHARD J. WHITLEY For For 11 GAYLE E. WILSON For For 12 PER WOLD-OLSEN For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE THE AMENDED AND RESTATED GILEAD SCIENCES, INC. CODE SECTION 162(M) BONUS PLAN AND CERTAIN PERFORMANCE-BASED PROVISIONS THEREUNDER. Management Against Against 04 TO APPROVE AMENDMENTS TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO ADOPT MAJORITY VOTING STANDARDS. Management For For 05 TO APPROVE AMENDMENTS TO GILEAD'S AMENDED AND RESTATED BYLAWS TO PERMIT HOLDERS OF AT LEAST 20% OF THE VOTING POWER OF THE OUTSTANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For 06 TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN ITS PROXY STATEMENT. Management For For 07 TO VOTE ON AN ADVISORY BASIS AS TO THE FREQUENCY WITH WHICH EXECUTIVE COMPENSATION WILL BE SUBJECT TO FUTURE ADVISORY STOCKHOLDER VOTES. Management 2 Years Against ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 18-May-2011 ISIN US7782961038 Agenda 933425212 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GEORGE P. ORBAN For For 2 DONALD H. SEILER For For 02 TO APPROVE THE EXISTING SECOND AMENDED AND RESTATED ROSS STORES, INC. INCENTIVE COMPENSATION PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ADOPT ANNUAL ELECTIONS FOR DIRECTORS ELECTED BEGINNING IN 2012 (DE-CLASSIFICATION OF THE BOARD). Management For For 04 ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES TO APPROVE A RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 2 Years Against 06 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. Management For For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 19-May-2011 ISIN US34354P1057 Agenda 933404129 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN R. FRIEDERY For For 2 JOE E. HARLAN For For 3 MICHAEL F. JOHNSTON For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF CONDUCTING THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 APPROVE AN AMENDMENT TO ARTICLE EIGHTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 05 APPROVE AN AMENDMENT TO ARTICLE NINTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 06 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For SEI INVESTMENTS COMPANY Security Meeting Type Annual Ticker Symbol SEIC Meeting Date 25-May-2011 ISIN US7841171033 Agenda 933423458 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KATHRYN M. MCCARTHY Management For For 1B ELECTION OF DIRECTOR: SARAH W. BLUMENSTEIN Management For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE NON-BINDING VOTES ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 2 Years 04 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2011. Management For For AMPHENOL CORPORATION Security Meeting Type Annual Ticker Symbol APH Meeting Date 25-May-2011 ISIN US0320951017 Agenda 933439627 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RONALD P. BADIE For For 2 R. ADAM NORWITT For For 3 DEAN H. SECORD For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY. Management For For 03 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 02-Jun-2011 ISIN US1924461023 Agenda 933429020 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT W. HOWE Management For For 1B ELECTION OF DIRECTOR: ROBERT E. WEISSMAN Management For For 02 APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 TO AMEND OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED TO INCREASE THE MAXIMUM NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 05 TO AMEND OUR CERTIFICATE OF INCORPORATION TO REDUCE CERTAIN SUPERMAJORITY VOTING THRESHOLDS FROM 80% OF THE VOTING POWER OF ALL THEN OUTSTANDING SHARES OF CAPITAL STOCK TO 66 2/3% OF THE VOTING POWER OF ALL THEN OUTSTANDING SHARES OF CAPITAL STOCK. Management For For 06 TO AMEND OUR AMENDED AND RESTATED BY-LAWS, AS AMENDED, TO REDUCE CERTAIN SUPERMAJORITY VOTING THRESHOLDS FROM 80% OF THE VOTING POWER OF ALL THEN OUTSTANDING SHARES OF CAPITAL STOCK TO 66 2/3% OF THE VOTING POWER OF ALL THEN OUTSTANDING SHARES OF CAPITAL STOCK. Management For For 07 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For Ave Maria Rising Dividend Fund July 1, 2010 - June 30, 2011 MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 25-Aug-2010 ISIN US5850551061 Agenda 933309139 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 DAVID L. CALHOUN For For 3 VICTOR J. DZAU, M.D. For For 4 WILLIAM A. HAWKINS For For 5 SHIRLEY A. JACKSON, PHD For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JEAN-PIERRE ROSSO For For 11 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For JOHN WILEY & SONS, INC. Security Meeting Type Annual Ticker Symbol JWA Meeting Date 16-Sep-2010 ISIN US9682232064 Agenda 933315423 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM B. PLUMMER For For 2 RAYMOND W. MCDANIEL, JR For For 3 KALPANA RAINA For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Management For For RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 07-Oct-2010 ISIN US7496851038 Agenda 933323230 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID A. DABERKO For For 2 WILLIAM A. PAPENBROCK For For 3 FRANK C. SULLIVAN For For 4 THOMAS C. SULLIVAN For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS RPM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 12-Oct-2010 ISIN US7427181091 Agenda 933321375 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For 1B ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D ELECTION OF DIRECTOR: RAJAT K. GUPTA Management For For 1E ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For 1F ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1G ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For 1H ELECTION OF DIRECTOR: MARY A. WILDEROTTER Management For For 1I ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For 1J ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 SHAREHOLDER PROPOSAL - CUMULATIVE VOTING Shareholder Against For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 13-Oct-2010 ISIN US7043261079 Agenda 933325599 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN Management For For 1C ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1D ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1E ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1F ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2 TO AMEND THE PAYCHEX, INC. 2 PLAN, INCLUDING AN INCREASE IN THE SHARES AVAILABLE UNDER THE PLAN. Management Against Against 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For JACK HENRY & ASSOCIATES, INC. Security Meeting Type Annual Ticker Symbol JKHY Meeting Date 09-Nov-2010 ISIN US4262811015 Agenda 933334930 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. HALL For For 2 M. HENRY For For 3 J. ELLIS For For 4 C. CURRY For For 5 W. BROWN For For 6 M. FLANIGAN For For 7 M. SHEPARD For For 8 J. PRIM For For 02 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S RESTRICTED STOCK PLAN. Management For For 03 TO RATIFY THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 12-Nov-2010 ISIN US8718291078 Agenda 933330398 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ Management For For 1C ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1D ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 02 TO APPROVE AN AMENDMENT TO THE SYSCO CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, CORPORATION COMMON STOCK FOR ISSUANCE UNDER THE PLAN. Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2011. Management For For LANCASTER COLONY CORPORATION Security Meeting Type Annual Ticker Symbol LANC Meeting Date 15-Nov-2010 ISIN US5138471033 Agenda 933338192 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KENNETH L. COOKE For For 2 ALAN F. HARRIS For For 3 ZUHEIR SOFIA For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2011. Management For For 03 TO APPROVE THE LANCASTER COLONY CORPORATION AMENDED AND RESTATED 2 Management Against Against THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 17-Nov-2010 ISIN US1890541097 Agenda 933336326 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: JAN L. MURLEY Management For For 1J ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For 1K ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2005 STOCK INCENTIVE PLAN. Management Against Against 04 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S EXECUTIVE INCENTIVE COMPENSATION PLAN. Management Against Against 05 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN. Shareholder Against For MERIDIAN BIOSCIENCE, INC. Security Meeting Type Annual Ticker Symbol VIVO Meeting Date 20-Jan-2011 ISIN US5895841014 Agenda 933357243 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES M. ANDERSON Management For For 1B ELECTION OF DIRECTOR: JOHN A. KRAEUTLER Management For For 1C ELECTION OF DIRECTOR: GARY P. KREIDER Management For For 1D ELECTION OF DIRECTOR: WILLIAM J. MOTTO Management For For 1E ELECTION OF DIRECTOR: DAVID C. PHILLIPS Management For For 1F ELECTION OF DIRECTOR: ROBERT J. READY Management For For 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS MERIDIAN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2011 Management For For FAMILY DOLLAR STORES, INC. Security Meeting Type Annual Ticker Symbol FDO Meeting Date 20-Jan-2011 ISIN US3070001090 Agenda 933357281 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK R. BERNSTEIN For For 2 PAMELA L. DAVIES For For 3 SHARON ALLRED DECKER For For 4 EDWARD C. DOLBY For For 5 GLENN A. EISENBERG For For 6 HOWARD R. LEVINE For For 7 GEORGE R. MAHONEY, JR. For For 8 JAMES G. MARTIN For For 9 HARVEY MORGAN For For 10 DALE C. POND For For 02 APPROVAL OF THE PERFORMANCE MEASURES FOR PERFORMANCE-BASED AWARDS UNDER THE FAMILY DOLLAR STORES, INC. 2 Management Against Against 03 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For HORMEL FOODS CORPORATION Security Meeting Type Annual Ticker Symbol HRL Meeting Date 31-Jan-2011 ISIN US4404521001 Agenda 933360175 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: TERRELL K. CREWS Management For For 1B ELECTION OF DIRECTOR: JEFFREY M. ETTINGER Management For For 1C ELECTION OF DIRECTOR: JODY H. FERAGEN Management For For 1D ELECTION OF DIRECTOR: SUSAN I. MARVIN Management For For 1E ELECTION OF DIRECTOR: JOHN L. MORRISON Management For For 1F ELECTION OF DIRECTOR: ELSA A. MURANO, PH.D. Management For For 1G ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For 1H ELECTION OF DIRECTOR: SUSAN K. NESTEGARD Management For For 1I ELECTION OF DIRECTOR: RONALD D. PEARSON Management For For 1J ELECTION OF DIRECTOR: DAKOTA A. PIPPINS Management For For 1K ELECTION OF DIRECTOR: HUGH C. SMITH, M.D. Management For For 1L ELECTION OF DIRECTOR: JOHN G. TURNER Management For For 02 VOTE ON A PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON STOCK FROM 400 MILLION TO PAR VALUE FROM $.0586 TO $.0, IN ORDER TO EFFECT A TWO-FOR-ONE SPLIT OF THE COMPANY'S COMMON STOCK, TO INCREASE THE AUTHORIZED NONVOTING COMMON STOCK FROM MILLION SHARES, AND TO INCREASE THE AUTHORIZED PREFERRED STOCK FROM 80 MILLION TO 160 MILLION SHARES. Management For For 03 RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 30, 2011. Management For For 04 VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, THE TABULAR DISCLOSURE REGARDING SUCH COMPENSATION, AND THE ACCOMPANYING NARRATIVE DISCLOSURE, SET FORTH IN THE COMPANY'S 2 Management For For 05 VOTE ON A NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH STOCKHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 01-Feb-2011 ISIN US2910111044 Agenda 933358435 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 R.L. RIDGWAY** For For 02 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. 2 PLAN. Management Against Against 03 APPROVAL OF THE EMERSON ELECTRIC CO. 2011 STOCK OPTION PLAN. Management Against Against 04 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. Management 3 Years For 07 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 06-Apr-2011 ISIN AN8068571086 Agenda 933377106 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: P. CAMUS Management For For 1B ELECTION OF DIRECTOR: P. CURRIE Management For For 1C ELECTION OF DIRECTOR: A. GOULD Management For For 1D ELECTION OF DIRECTOR: T. ISAAC Management For For 1E ELECTION OF DIRECTOR: K.V. KAMATH Management For For 1F ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management For For 1G ELECTION OF DIRECTOR: A. LAJOUS Management For For 1H ELECTION OF DIRECTOR: M.E. MARKS Management For For 1I ELECTION OF DIRECTOR: E. MOLER Management For For 1J ELECTION OF DIRECTOR: L.R. REIF Management For For 1K ELECTION OF DIRECTOR: T.I. SANDVOLD Management For For 1L ELECTION OF DIRECTOR: H. SEYDOUX Management For For 1M ELECTION OF DIRECTOR: P. KIBSGAARD Management For For 1N ELECTION OF DIRECTOR: L.S. OLAYAN Management For For 02 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. Management For For 05 TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. Management For For 06 TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. Management For For 07 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 13-Apr-2011 ISIN US9130171096 Agenda 933375722 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G ELECTION OF DIRECTOR: CHARLES R. LEE Management For For 1H ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For 1I ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1J ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1K ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1L ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1M ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 02 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management For For 03 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN Management For For 04 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For 05 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management 2 Years 06 SHAREOWNER PROPOSAL CONCERNING ADDITIONAL SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES Shareholder Against For WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 21-Apr-2011 ISIN US9780971035 Agenda 933383224 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM K. GERBER For For 2 BLAKE W. KRUEGER For For 3 MICHAEL A. VOLKEMA For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2011. Management For For 03 AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 26-Apr-2011 ISIN US0549371070 Agenda 933382652 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN A. ALLISON IV For For 2 JENNIFER S. BANNER For For 3 K. DAVID BOYER, JR. For For 4 ANNA R. CABLIK For For 5 RONALD E. DEAL For For 6 J.L. GLOVER, JR. For For 7 JANE P. HELM For For 8 JOHN P. HOWE III, M.D. For For 9 KELLY S. KING For For 10 VALERIA LYNCH LEE For For 11 J. HOLMES MORRISON For For 12 NIDO R. QUBEIN For For 13 THOMAS E. SKAINS For For 14 THOMAS N. THOMPSON For For 15 STEPHEN T. WILLIAMS For For 02 TO RE-APPROVE THE CORPORATION'S SHORT-TERM INCENTIVE PLAN FOR FEDERAL TAX PURPOSES. Management Against Against 03 TO RATIFY THE REAPPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS BB&T'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 04 TO PROVIDE AN ADVISORY VOTE REGARDING BB&T'S OVERALL PAY-FOR-PERFORMANCE EXECUTIVE COMPENSATION PROGRAM COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management For For 05 TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY OF "SAY ON PAY" VOTES. Management 2 Years Against 06 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES. Shareholder Against For 07 TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder Against For THE CHUBB CORPORATION Security Meeting Type Annual Ticker Symbol CB Meeting Date 26-Apr-2011 ISIN US1712321017 Agenda 933383185 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ZOE BAIRD Management For For 1B ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1C ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1D ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For 1E ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1F ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For 1G ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For 1H ELECTION OF DIRECTOR: JESS SODERBERG Management For For 1I ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For 1J ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For 1K ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For 02 TO VOTE ON THE ADOPTION OF THE CHUBB CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN (2011). Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For 04 TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE ENCLOSED ANNUAL MEETING MATERIALS. Management For For 05 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 26-Apr-2011 ISIN US8636671013 Agenda 933388490 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 STEPHEN P. MACMILLAN For For 8 WILLIAM U. PARFET For For 9 RONDA E. STRYKER For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Management Against Against 04 APPROVAL OF THE 2 AWARD PLAN. Management Against Against 05 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 06 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 07 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For COMERICA INCORPORATED Security Meeting Type Annual Ticker Symbol CMA Meeting Date 26-Apr-2011 ISIN US2003401070 Agenda 933388919 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROGER A. CREGG Management For For 1B ELECTION OF DIRECTOR: T. KEVIN DENICOLA Management For For 1C ELECTION OF DIRECTOR: ALFRED A. PIERGALLINI Management For For 1D ELECTION OF DIRECTOR: NINA G. VACA Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT AUDITORS Management For For 03 APPROVAL OF THE COMERICA INCORPORATED 2011 MANAGEMENT INCENTIVE PLAN Management Against Against 04 AMENDMENT OF THE CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS Management For For 05 NON-BINDING, ADVISORY PROPOSAL APPROVING EXECUTIVE COMPENSATION Management For For 06 NON-BINDING, ADVISORY VOTE ON THE FREQUENCY THAT SHAREHOLDERS ARE TO BE PRESENTED WITH ADVISORY PROPOSALS APPROVING EXECUTIVE COMPENSATION Management 2 Years Against VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 26-Apr-2011 ISIN US9182041080 Agenda 933395899 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JUAN ERNESTO DE BEDOUT For For 2 URSULA O. FAIRBAIRN For For 3 ERIC C. WISEMAN For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 APPROVAL OF AN AMENDMENT TO VF'S BY-LAWS TO ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS. Management For For 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2011 FISCAL YEAR. Management For For TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 28-Apr-2011 ISIN US8923561067 Agenda 933383248 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES F. WRIGHT For For 2 JOHNSTON C. ADAMS For For 3 WILLIAM BASS For For 4 PETER D. BEWLEY For For 5 JACK C. BINGLEMAN For For 6 RICHARD W. FROST For For 7 CYNTHIA T. JAMISON For For 8 GEORGE MACKENZIE For For 9 EDNA K. MORRIS For For 02 AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 100,000,,000,000. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 29-Apr-2011 ISIN US4878361082 Agenda 933383109 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN BRYANT For For 2 ROGELIO REBOLLEDO For For 3 STERLING SPEIRN For For 4 JOHN ZABRISKIE For For 02 APPROVAL OF THE KELLOGG COMPANY SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management Against Against 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 06 SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE. Shareholder Against For 07 SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ENACT A MAJORITY VOTING REQUIREMENT FOR THE ELECTION OF DIRECTORS. Shareholder Against For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 29-Apr-2011 ISIN US0028241000 Agenda 933386319 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.J. FARRELL For For 4 H.L. FULLER For For 5 E.M. LIDDY For For 6 P.N. NOVAKOVIC For For 7 W.A. OSBORN For For 8 S.C. SCOTT III For For 9 G.F. TILTON For For 10 M.D. WHITE For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Against For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 04-May-2011 ISIN US3695501086 Agenda 933387854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For 1F ELECTION OF DIRECTOR: GEORGE A. JOULWAN Management For For 1G ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1H ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1I ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1K ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 02 SELECTION OF INDEPENDENT AUDITORS. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. Management 2 Years Against 05 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For 06 SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For AVON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol AVP Meeting Date 05-May-2011 ISIN US0543031027 Agenda 933394190 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 W. DON CORNWELL For For 2 V. ANN HAILEY For For 3 FRED HASSAN For For 4 ANDREA JUNG For For 5 MARIA ELENA LAGOMASINO For For 6 ANN S. MOORE For For 7 PAUL S. PRESSLER For For 8 GARY M. RODKIN For For 9 PAULA STERN For For 10 LAWRENCE A. WEINBACH For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVE AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 10-May-2011 ISIN US88579Y1010 Agenda 933390407 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For WEIGHT WATCHERS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol WTW Meeting Date 10-May-2011 ISIN US9486261061 Agenda 933415499 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RAYMOND DEBBANE For For 2 JOHN F. BARD For For 3 JONAS M. FAJGENBAUM For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 04 TO APPROVE HOLDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION EVERY THREE YEARS, TWO YEARS OR ONE YEAR, AS INDICATED. Management 2 Years Against CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 11-May-2011 ISIN US20825C1045 Agenda 933398732 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For 1F ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For 1G ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1H ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 1K ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For 1L ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For 1M ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 02 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years 05 APPROVAL OF 2 INCENTIVE PLAN. Management Against Against 06 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Against For 07 POLITICAL CONTRIBUTIONS. Shareholder Against For 08 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 09 ACCIDENT RISK MITIGATION. Shareholder Against For 10 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Against For 11 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 12 REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Against For 13 CANADIAN OIL SANDS. Shareholder Against For REPUBLIC SERVICES, INC. Security Meeting Type Annual Ticker Symbol RSG Meeting Date 12-May-2011 ISIN US7607591002 Agenda 933400676 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For 1B ELECTION OF DIRECTOR: JOHN W. CROGHAN Management For For 1C ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For 1D ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1E ELECTION OF DIRECTOR: NOLAN LEHMANN Management For For 1F ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1G ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For 1H ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For 1I ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For 1J ELECTION OF DIRECTOR: JOHN M. TRANI Management For For 1K ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION PROGRAM. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 APPROVAL OF THE AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN. Management Against Against 05 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2011. Management For For 06 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For UNITED BANKSHARES, INC. Security Meeting Type Annual Ticker Symbol UBSI Meeting Date 16-May-2011 ISIN US9099071071 Agenda 933414411 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD M. ADAMS For For 2 ROBERT G. ASTORG For For 3 W. GASTON CAPERTON, III For For 4 LAWRENCE K. DOLL For For 5 THEODORE J. GEORGELAS For For 6 F.T. GRAFF, JR. For For 7 JOHN M. MCMAHON For For 8 J. PAUL MCNAMARA For For 9 WILLIAM C. PITT, III For For 10 DONALD L. UNGER For For 11 MARY K. WEDDLE For For 12 GARY G. WHITE For For 13 P. CLINTON WINTER, JR. For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF UNITED'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE VOTES ON THE COMPENSATION OF UNITED'S NAMED EXECUTIVE OFFICERS. Management 2 Years Against 05 TO APPROVE THE UNITED 2011 LONG-TERM INCENTIVE PLAN. Management Against Against ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 18-May-2011 ISIN US7782961038 Agenda 933425212 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GEORGE P. ORBAN For For 2 DONALD H. SEILER For For 02 TO APPROVE THE EXISTING SECOND AMENDED AND RESTATED ROSS STORES, INC. INCENTIVE COMPENSATION PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ADOPT ANNUAL ELECTIONS FOR DIRECTORS ELECTED BEGINNING IN 2012 (DE-CLASSIFICATION OF THE BOARD). Management For For 04 ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES TO APPROVE A RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 2 Years Against 06 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. Management For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 19-May-2011 ISIN US4062161017 Agenda 933402668 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C ELECTION OF DIRECTOR: M. CARROLL Management For For 1D ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E ELECTION OF DIRECTOR: S.M. GILLIS Management For For 1F ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1G ELECTION OF DIRECTOR: D.J. LESAR Management For For 1H ELECTION OF DIRECTOR: R.A. MALONE Management For For 1I ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1J ELECTION OF DIRECTOR: D.L. REED Management For For 02 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 03 PROPOSAL FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 PROPOSAL FOR ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For 06 PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For DENTSPLY INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol XRAY Meeting Date 25-May-2011 ISIN US2490301072 Agenda 933433904 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL C. ALFANO Management For For 1B ELECTION OF DIRECTOR: ERIC K. BRANDT Management For For 1C ELECTION OF DIRECTOR: WILLIAM F. HECHT Management For For 1D ELECTION OF DIRECTOR: FRANCIS J. LUNGER Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF VOTING ON EXECUTIVE COMPENSATION. Management 2 Years Against HCC INSURANCE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol HCC Meeting Date 26-May-2011 ISIN US4041321021 Agenda 933425161 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JUDY C. BOZEMAN For For 2 FRANK J. BRAMANTI For For 3 WALTER M. DUER For For 4 JAMES C. FLAGG, PH.D. For For 5 THOMAS M. HAMILTON For For 6 LESLIE S. HEISZ For For 7 DEBORAH H. MIDANEK For For 8 JOHN N. MOLBECK JR. For For 9 JAMES E. OESTERREICHER For For 10 ROBERT A. ROSHOLT For For 11 CHRISTOPHER JB WILLIAMS For For 02 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years Against 04 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR Management For For THE CATO CORPORATION Security Meeting Type Annual Ticker Symbol CATO Meeting Date 26-May-2011 ISIN US1492051065 Agenda 933434033 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRYAN F. KENNEDY, III For For 2 THOMAS B. HENSON For For 02 PROPOSAL TO APPROVE THE COMPENSATION OF EXECUTIVE OFFICERS. Management For For 03 PROPOSAL FOR A NON-BINDING VOTE ON THE FREQUENCY IN YEARS OF A SAY ON PAY VOTE. Management 2 Years Against 04 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING JANUARY 28, 2012. Management For For 05 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. Management For For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 27-May-2011 ISIN US5486611073 Agenda 933414562 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 PETER C. BROWNING For For 5 DAWN E. HUDSON For For 6 ROBERT L. JOHNSON For For 7 MARSHALL O. LARSEN For For 8 RICHARD K. LOCHRIDGE For For 9 ROBERT A. NIBLOCK For For 10 STEPHEN F. PAGE For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 APPROVAL OF THE LOWE'S COMPANIES, INC. 2LOWE'S BOARD OF DIRECTORS RECOMMENDS YOU VOTEAGAINST THE FOLLOWING PROPOSALS. Management Against Against 06 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING LINKING PAY TO PERFORMANCE ON SUSTAINABILITY GOALS. Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Against For Ave Maria Opportunity Fund July 1, 2010 - June 30, 2011 FOREST LABORATORIES, INC. Security Meeting Type Annual Ticker Symbol FRX Meeting Date 09-Aug-2010 ISIN US3458381064 Agenda 933307135 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SOLOMON Management For For 1B ELECTION OF DIRECTOR: LAWRENCE S. OLANOFF, M.D., PH.D. Management For For 1C ELECTION OF DIRECTOR: NESLI BASGOZ, MD Management For For 1D ELECTION OF DIRECTOR: WILLIAM J. CANDEE, III Management For For 1E ELECTION OF DIRECTOR: GEORGE S. COHAN Management For For 1F ELECTION OF DIRECTOR: DAN L. GOLDWASSER Management For For 1G ELECTION OF DIRECTOR: KENNETH E. GOODMAN Management For For 1H ELECTION OF DIRECTOR: LESTER B. SALANS, MD Management For For 1I ELECTION OF DIRECTOR: PETER J. ZIMETBAUM, MD Management For For 02 APPROVAL OF THE AMENDMENT TO THE 2007 EQUITY INCENTIVE PLAN. Management Against Against 03 APPROVAL OF EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Against Against 04 RATIFICATION OF THE SELECTION OF BDO SEIDMAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVAL OF THE STOCKHOLDER PROPOSAL TO AMEND THE BY-LAWS OF THE COMPANY TO PROVIDE FOR REIMBURSEMENT OF EXPENSES INCURRED BY A STOCKHOLDER OR GROUP OF STOCKHOLDERS IN CONNECTION WITH NOMINATING ONE OR MORE DIRECTOR CANDIDATES IN CERTAIN CIRCUMSTANCES AS DESCRIBED IN PROPOSAL 5.*NOTE* SUCH OTHER BUSINESS AS MAY COME BEFORE THE MEETING. Shareholder Against For JOHN WILEY & SONS, INC. Security Meeting Type Annual Ticker Symbol JWA Meeting Date 16-Sep-2010 ISIN US9682232064 Agenda 933315423 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM B. PLUMMER For For 2 RAYMOND W. MCDANIEL, JR For For 3 KALPANA RAINA For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Management For For H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 30-Sep-2010 ISIN US0936711052 Agenda 933319065 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1B ELECTION OF DIRECTOR: RICHARD C. BREEDEN Management For For 1C ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1D ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1F ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For 1G ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I ELECTION OF DIRECTOR: L. EDWARD SHAW, JR. Management For For 1J ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For 02 THE APPROVAL OF AN ADVISORY PROPOSAL ON THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES. Management Against Against 03 THE APPROVAL OF AN AMENDMENT TO THE 2003 LONG- TERM EXECUTIVE COMPENSATION PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN BY 10,000,000 SHARES (FROM 14,000,,000,000 SHARES). Management Against Against 04 THE APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE EXECUTIVE PERFORMANCE PLAN. Management Against Against 05 A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTING STANDARD. Management Against Against 06 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT TO CALL A SPECIAL MEETING OF THE COMPANY'S SHAREHOLDERS. Management Against Against 07 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT RELATED TO THE REMOVAL OF DIRECTORS. Management Against Against 08 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT RELATED TO AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION AND BYLAWS. Management Against Against 09 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENT REGARDING THE RELATED PERSON TRANSACTION PROVISION. Management Against Against 10 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 30, Management For For HARRIS CORPORATION Security Meeting Type Annual Ticker Symbol HRS Meeting Date 22-Oct-2010 ISIN US4138751056 Agenda 933330855 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1B ELECTION OF DIRECTOR: THOMAS A. DATTILO Management For For 1C ELECTION OF DIRECTOR: TERRY D. GROWCOCK Management For For 1D ELECTION OF DIRECTOR: LESLIE F. KENNE Management For For 1E ELECTION OF DIRECTOR: DAVID B. RICKARD Management For For 1F ELECTION OF DIRECTOR: JAMES C. STOFFEL Management For For 1G ELECTION OF DIRECTOR: GREGORY T. SWIENTON Management For For 02 RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 APPROVAL OF THE HARRIS CORPORATION ANNUAL INCENTIVE PLAN. Management Against Against 04 RE-APPROVAL OF THE PERFORMANCE MEASURES FOR THE HARRIS CORPORATION 2 Management Against Against 05 SHAREHOLDER PROPOSAL REQUESTING APPROVAL OF AN AMENDMENT TO OUR BY-LAWS TO REQUIRE AN INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder Against For SPARTON CORPORATION Security Meeting Type Annual Ticker Symbol SPA Meeting Date 27-Oct-2010 ISIN US8472351084 Agenda 933333166 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID P. MOLFENTER For For 2 W. PETER SLUSSER For For 3 LYNDA J.-S. YANG MD PHD For For 02 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2011. Management For For 03 APPROVAL AND ADOPTION OF THE SECOND AMENDED ARTICLES OF INCORPORATION. Management For For 04 APPROVAL AND ADOPTION OF THE AMENDED AND RESTATED CODE OF REGULATIONS. Management For For 05 APPROVAL OF A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against AVNET, INC Security Meeting Type Annual Ticker Symbol AVT Meeting Date 05-Nov-2010 ISIN US0538071038 Agenda 933330920 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ELEANOR BAUM For For 2 J. VERONICA BIGGINS For For 3 EHUD HOUMINER For For 4 FRANK R. NOONAN For For 5 RAY M. ROBINSON For For 6 WILLIAM H. SCHUMANN III For For 7 WILLIAM P. SULLIVAN For For 8 GARY L. TOOKER For For 9 ROY VALLEE For For 02 APPROVAL OF THE AVNET 2 PLAN. Management Against Against 03 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 2, 2011. Management For For EDUCATION MGMT CORP Security 28140M103 Meeting Type Annual Ticker Symbol EDMC Meeting Date 05-Nov-2010 ISIN US28140M1036 Agenda 933336352 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 TODD S. NELSON For For 2 MICK J. BEEKHUIZEN For For 3 SAMUEL C. COWLEY For For 4 ADRIAN M. JONES For For 5 JEFFREY T. LEEDS For For 6 JOHN R. MCKERNAN, JR. For For 7 LEO F. MULLIN For For 8 MICHAEL K. POWELL For For 9 PAUL J. SALEM For For 10 PETER O. WILDE For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR FISCAL YEAR 2011. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 03-Feb-2011 ISIN IE00B4BNMY34 Agenda 933362042 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2B RE-APPOINTMENT OF DIRECTOR: DENNIS F. HIGHTOWER Management For For 2C RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARK MOODY-STUART Management For For 2E RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against 06 AUTHORIZATION TO HOLD THE 2 MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 10-Feb-2011 ISIN US0500951084 Agenda 933366507 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DEBORAH A. BECK For For 2 ROBERT W. BURGESS For For 3 GEORGE S. DOTSON For For 4 JACK E. GOLDEN For For 5 HANS HELMERICH For For 6 JAMES R. MONTAGUE For For 7 ROBERT J. SALTIEL For For 02 TO APPROVE OUR ATWOOD OCEANICS, INC. AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS. Management For For 04 TO APPROVE, BY A SHAREHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS, COMMONLY REFERRED TO AS A "SAY ON PAY" PROPOSAL. Management For For 05 TO ESTABLISH, BY A SHAREHOLDER NON-BINDING ADVISORY VOTE, THE FREQUENCY OF SUBMISSION TO SHAREHOLDERS OF ADVISORY "SAY ON PAY" PROPOSAL. Management 2 Years Against SYNOPSYS, INC. Security Meeting Type Annual Ticker Symbol SNPS Meeting Date 24-Mar-2011 ISIN US8716071076 Agenda 933371798 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 AART J. DE GEUS For For 2 ALFRED CASTINO For For 3 CHI-FOON CHAN For For 4 BRUCE R. CHIZEN For For 5 DEBORAH A. COLEMAN For For 6 JOHN SCHWARZ For For 7 ROY VALLEE For For 8 STEVEN C. WALSKE For For 02 APPROVAL OF AN AMENDMENT TO SYNOPSYS' 2006 EMPLOYEE EQUITY INCENTIVE PLAN TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR FUTURE ISSUANCE UNDER THE PLAN BY 7,000,000 SHARES. Management Against Against 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 RATIFICATION OF THE SELECTION OF KPMG LLP AS SYNOPSYS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For H.B. FULLER COMPANY Security Meeting Type Annual Ticker Symbol FUL Meeting Date 14-Apr-2011 ISIN US3596941068 Agenda 933375291 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. MICHAEL LOSH For For 2 LEE R. MITAU For For 3 R. WILLIAM VAN SANT For For 02 A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE ATTACHED PROXY STATEMENT. Management For For 03 A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS H.B. FULLER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 3, 2011. Management For For WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 21-Apr-2011 ISIN US9780971035 Agenda 933383224 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM K. GERBER For For 2 BLAKE W. KRUEGER For For 3 MICHAEL A. VOLKEMA For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2011. Management For For 03 AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against UNITED BANCORP, INC.- MI Security 90944L103 Meeting Type Annual Ticker Symbol UBMI Meeting Date 26-Apr-2011 ISIN US90944L1035 Agenda 933387474 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEPHANIE H. BOYSE For For 2 JOHN H. FOSS For For 02 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PRACTICES AS DISCLOSED IN THE PROXY STATEMENT. Management For For 03 TO CONSIDER AND VOTE UPON A PROPOSAL TO AUTHORIZE ADDITIONAL SHARES FOR ISSUANCE UNDER THE UNITED BANCORP, INC. DIRECTOR RETAINER STOCK PLAN. Management Against Against 04 TO RATIFY THE APPOINTMENT OF BKD, LLP AS INDEPENDENT AUDITORS FOR 2011. Management For For STANLEY FURNITURE COMPANY, INC. Security Meeting Type Annual Ticker Symbol STLY Meeting Date 27-Apr-2011 ISIN US8543052083 Agenda 933381206 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT G. CULP, III For For 2 T. SCOTT MCILHENNY, JR. For For 2 AN ADVISORY VOTE REGARDING THE APPROVAL OF COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management For For 3 AN ADVISORY VOTE REGARDING THE FREQUENCY OF STOCKHOLDER APPROVAL OF THE COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management 2 Years Against ROWAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol RDC Meeting Date 28-Apr-2011 ISIN US7793821007 Agenda 933382777 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: R.G. CROYLE Management For For 1B ELECTION OF DIRECTOR: LORD MOYNIHAN Management For For 1C ELECTION OF DIRECTOR: W. MATT RALLS Management For For 1D ELECTION OF DIRECTOR: JOHN J. QUICKE Management For For 02 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against LEXMARK INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LXK Meeting Date 28-Apr-2011 ISIN US5297711070 Agenda 933382828 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2013: PAUL A. ROOKE Management For For 1B ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2014: RALPH E. GOMORY Management For For 1C ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2014: JARED L. COHON Management For For 1D ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2014: J. EDWARD COLEMAN Management For For 1E ELECTION OF DIRECTOR FOR A TERM EXPIRING IN 2014: SANDRA L. HELTON Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 Management For For 03 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF LEXMARK INTERNATIONAL, INC. EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 2 Years Against ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 29-Apr-2011 ISIN US0171751003 Agenda 933389226 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: REX D. ADAMS Management For For 1B ELECTION OF DIRECTOR: WESTON M. HICKS Management For For 1C ELECTION OF DIRECTOR: JEFFERSON W. KIRBY Management For For 02 RATIFICATION OF KPMG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. Management For For 03 ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against ARROW ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol ARW Meeting Date 02-May-2011 ISIN US0427351004 Agenda 933386143 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL W. DUVAL For For 2 PHILIP K. ASHERMAN For For 3 GAIL E. HAMILTON For For 4 JOHN N. HANSON For For 5 RICHARD S. HILL For For 6 M.F. (FRAN) KEETH For For 7 ANDREW C. KERIN For For 8 MICHAEL J. LONG For For 9 STEPHEN C. PATRICK For For 10 BARRY W. PERRY For For 11 JOHN C. WADDELL For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against THE DUN & BRADSTREET CORPORATION Security 26483E100 Meeting Type Annual Ticker Symbol DNB Meeting Date 03-May-2011 ISIN US26483E1001 Agenda 933388731 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NAOMI O. SELIGMAN Management For For 1B ELECTION OF DIRECTOR: MICHAEL J. WINKLER Management For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 RE-APPROVE THE DUN & BRADSTREET CORPORATION COVERED EMPLOYEE INCENTIVE PLAN, AS AMENDED. Management Against Against 04 APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 06 APPROVE AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING REQUIREMENTS TO A SIMPLE MAJORITY VOTE. Management For For 07 APPROVE AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For ROSETTA RESOURCES, INC. Security Meeting Type Annual Ticker Symbol ROSE Meeting Date 06-May-2011 ISIN US7777793073 Agenda 933394176 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD W. BECKLER For For 2 MATTHEW D. FITZGERALD For For 3 PHILIP L. FREDERICKSON For For 4 D. HENRY HOUSTON For For 5 RANDY L. LIMBACHER For For 6 JOSIAH O. LOW III For For 7 DONALD D. PATTESON, JR. For For 02 RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE SUMMARY COMPENSATION TABLE AND THE OTHER RELATED COMPENSATION TABLES, NOTES AND NARATIVE IN THE PROXY STATEMENT FOR THE COMPANY'S 2 Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For MARKEL CORPORATION Security Meeting Type Annual Ticker Symbol MKL Meeting Date 09-May-2011 ISIN US5705351048 Agenda 933381321 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. ALFRED BROADDUS, JR. For For 2 DOUGLAS C. EBY For For 3 STEWART M. KASEN For For 4 ALAN I. KIRSHNER For For 5 LEMUEL E. LEWIS For For 6 DARRELL D. MARTIN For For 7 ANTHONY F. MARKEL For For 8 STEVEN A. MARKEL For For 9 JAY M. WEINBERG For For 10 DEBORA J. WILSON For For 02 TO APPROVE THE FOLLOWING RESOLUTION: "RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN ACCORDANCE WITH ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION, IS HEREBY APPROVED." Management For For 03 TO APPROVE THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES APPROVING EXECUTIVE COMPENSATION. Management 2 Years Against 04 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management For For WEIGHT WATCHERS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol WTW Meeting Date 10-May-2011 ISIN US9486261061 Agenda 933415499 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RAYMOND DEBBANE For For 2 JOHN F. BARD For For 3 JONAS M. FAJGENBAUM For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO APPROVE THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 04 TO APPROVE HOLDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION EVERY THREE YEARS, TWO YEARS OR ONE YEAR, AS INDICATED. Management 2 Years Against MANTECH INTERNATIONAL CORP. Security Meeting Type Annual Ticker Symbol MANT Meeting Date 12-May-2011 ISIN US5645631046 Agenda 933397540 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GEORGE J. PEDERSEN For For 2 RICHARD L. ARMITAGE For For 3 MARY K. BUSH For For 4 BARRY G. CAMPBELL For For 5 W.R. FATZINGER, JR. For For 6 DAVID E. JEREMIAH For For 7 RICHARD J. KERR For For 8 KENNETH A. MINIHAN For For 9 STEPHEN W. PORTER For For 02 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management 2 Years Against 04 APPROVAL OF THE MANAGEMENT INCENTIVE PLAN,AS AMENDED AND RESTATED Management Against Against 05 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For PICO HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol PICO Meeting Date 13-May-2011 ISIN US6933662057 Agenda 933400587 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RONALD LANGLEY Management For For 1B ELECTION OF DIRECTOR: JOHN R. HART Management For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, DISCLOSED PURSUANT TO THE COMPANY'S DEFINITIVE PROXY STATEMENT FOR THE 2011 ANNUAL MEETING OF SHAREHOLDERS. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 2 Years Against 04 TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO PERFORM THE ANNUAL AUDIT OF OUR 2011 FINANCIAL STATEMENTS. Management For For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 17-May-2011 ISIN US8454671095 Agenda 933406793 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LEWIS E. EPLEY, JR. Management For For 1B ELECTION OF DIRECTOR: ROBERT L. HOWARD Management For For 1C ELECTION OF DIRECTOR: GREG D. KERLEY Management For For 1D ELECTION OF DIRECTOR: HAROLD M. KORELL Management For For 1E ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management For For 1F ELECTION OF DIRECTOR: KENNETH R. MOURTON Management For For 1G ELECTION OF DIRECTOR: STEVEN L. MUELLER Management For For 1H ELECTION OF DIRECTOR: CHARLES E. SCHARLAU Management For For 1I ELECTION OF DIRECTOR: ALAN H. STEVENS Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF SAY-ON-PAY VOTES. Management 2 Years Against 05 AMENDMENT OF THE COMPANY'S BY-LAWS TO REDUCE THE OWNERSHIP THRE- SHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETING OF STOCKHOLDERS. Management For For 06 STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT. Shareholder Against For THE ST. JOE COMPANY Security Meeting Type Annual Ticker Symbol JOE Meeting Date 17-May-2011 ISIN US7901481009 Agenda 933408987 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BRUCE R. BERKOWITZ Management For For 1B ELECTION OF DIRECTOR: CHARLES J. CRIST, JR. Management For For 1C ELECTION OF DIRECTOR: HUGH M. DURDEN Management For For 1D ELECTION OF DIRECTOR: THOMAS A. FANNING Management For For 1E ELECTION OF DIRECTOR: CHARLES M. FERNANDEZ Management For For 1F ELECTION OF DIRECTOR: HOWARD S. FRANK Management For For 1G ELECTION OF DIRECTOR: DELORES M. KESLER Management For For 1H ELECTION OF DIRECTOR: THOMAS P. MURPHY, JR. Management For For 02 APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, OUR EXECUTIVE COMPENSATION PROGRAMS AND POLICIES AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management For 03 SELECT, ON AN ADVISORY (NON-BINDING) BASIS, THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For CIMAREX ENERGY CO. Security Meeting Type Annual Ticker Symbol XEC Meeting Date 18-May-2011 ISIN US1717981013 Agenda 933395762 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID A. HENTSCHEL Management For For 1B ELECTION OF DIRECTOR: F.H. MERELLI Management For For 1C ELECTION OF DIRECTOR: L. PAUL TEAGUE Management For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against 4 APPROVE THE CIMAREX ENERGY CO. 2011 EQUITY INCENTIVE PLAN Management Against Against 5 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2011 Management For For MEADOWBROOK INSURANCE GROUP, INC. Security 58319P108 Meeting Type Annual Ticker Symbol MIG Meeting Date 19-May-2011 ISIN US58319P1084 Agenda 933427242 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT H. NAFTALY For For 2 ROBERT W. STURGIS For For 3 BRUCE E. THAL For For 4 JEFFREY A. MAFFETT For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against ENSCO PLC Security 29358Q109 Meeting Type Annual Ticker Symbol ESV Meeting Date 24-May-2011 ISIN US29358Q1094 Agenda 933414461 - Management Item Proposal Type Vote For/Against Management O1 AN ORDINARY RESOLUTION TO RE-ELECT J. RODERICK CLARK AS A CLASS III DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2014. Management For For O2 AN ORDINARY RESOLUTION TO RE-ELECT DANIEL W. RABUN AS A CLASS III DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2014. Management For For O3 AN ORDINARY RESOLUTION TO RE-ELECT KEITH O. RATTIE AS A CLASS III DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2014. Management For For O4 AN ORDINARY RESOLUTION TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For O5 AN ORDINARY RESOLUTION TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For O6 AN ORDINARY RESOLUTION TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For S7 A SPECIAL RESOLUTION REGARDING THE PAYMENT OF HISTORIC DIVIDENDS TO SHAREHOLDERS TO RATIFY AND CONFIRM THE ENTRY IN THE U.K. STATUTORY ACCOUNTS OF ENSCO PLC FOR THE YEAR ENDED 31 DECEMBER 2010 WHEREBY DISTRIBUTABLE PROFITS HAVE BEEN APPROPRIATED TO THE PAYMENT OF HISTORIC DIVIDENDS ON 18 JUNE 2010, 17 SEPTEMBER 2 Management Abstain Against S8 A SPECIAL RESOLUTION REGARDING THE PAYMENT OF HISTORIC DIVIDENDS TO SHAREHOLDERS TO RELEASE ANY AND ALL CLAIMS THAT ENSCO PLC MAY HAVE AGAINST SHAREHOLDERS OF RECORD OR ADS HOLDERS IN RESPECT OF THE HISTORIC DIVIDENDS AND TO AUTHORIZE AN ASSOCIATED DEED OF RELEASE. Management Abstain Against S9 A SPECIAL RESOLUTION REGARDING THE PAYMENT OF HISTORIC DIVIDENDS TO SHAREHOLDERS TO RELEASE ANY AND ALL CLAIMS THAT ENSCO PLC MAY HAVE AGAINST ITS DIRECTORS WITH RESPECT TO THE PAYMENT OF THE HISTORIC DIVIDENDS AND TO ENTER INTO AN ASSOCIATED DEED OF RELEASE. Management Abstain Against 10 A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 11 A NON-BINDING ADVISORY VOTE TO CONDUCT THE NON- BINDING ADVISORY SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS EVERY YEAR, TWO YEARS OR THREE YEARS. Management 2 Years Against VIEWPOINT FINANCIAL GROUP INC Security 92672A101 Meeting Type Annual Ticker Symbol VPFG Meeting Date 24-May-2011 ISIN US92672A1016 Agenda 933433853 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES B. MCCARLEY For For 2 KAREN H. O'SHEA For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 SHAREHOLDER ADVISORY VOTE AS TO THE COMPENSATION OF VIEWPOINT FINANCIAL GROUP, INC.'S EXECUTIVES. Management For For 04 SHAREHOLDER ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For ARRIS GROUP, INC. Security 04269Q100 Meeting Type Annual Ticker Symbol ARRS Meeting Date 25-May-2011 ISIN US04269Q1004 Agenda 933422052 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ALEX B. BEST For For 2 HARRY L. BOSCO For For 3 JAMES A. CHIDDIX For For 4 JOHN ANDERSON CRAIG For For 5 MATTHEW B. KEARNEY For For 6 WILLIAM H. LAMBERT For For 7 JOHN R. PETTY For For 8 ROBERT J. STANZIONE For For 9 DEBORA J. WILSON For For 10 DAVID A. WOODLE For For 02 APPROVAL OF THE 2 Management Against Against 03 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 04 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 05 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 2 Years Against ATRION CORPORATION Security Meeting Type Annual Ticker Symbol ATRI Meeting Date 26-May-2011 ISIN US0499041053 Agenda 933421579 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EMILE A BATTAT For For 2 RONALD N. SPAULDING For For 02 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR 2011. Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF EXECUTIVE OFFICERS. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTING ON THE COMPENSATION OF EXECUTIVE OFFICERS. Management 2 Years Against THE CATO CORPORATION Security Meeting Type Annual Ticker Symbol CATO Meeting Date 26-May-2011 ISIN US1492051065 Agenda 933434033 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRYAN F. KENNEDY, III For For 2 THOMAS B. HENSON For For 02 PROPOSAL TO APPROVE THE COMPENSATION OF EXECUTIVE OFFICERS. Management For For 03 PROPOSAL FOR A NON-BINDING VOTE ON THE FREQUENCY IN YEARS OF A SAY ON PAY VOTE. Management 2 Years Against 04 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING JANUARY 28, 2012. Management For For 05 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. Management For For FEDFIRST FINL CORP Security 31429C101 Meeting Type Annual Ticker Symbol FFCO Meeting Date 26-May-2011 ISIN US31429C1018 Agenda 933438346 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R. CARLYN BELCZYK For For 2 JOHN J. LACARTE For For 02 THE RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS INDEPENDENT AUDITORS OF FEDFIRST FINANCIAL CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For 03 THE APPROVAL OF THE FEDFIRST FINANCIAL CORPORATION 2 Management Against Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Security G9618E107 Meeting Type Annual Ticker Symbol WTM Meeting Date 26-May-2011 ISIN BMG9618E1075 Agenda 933446557 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R. BARRETTE* For For 2 Y. BROUILLETTE* For For 3 J.D. GILLESPIE* For For 4 B.E. KENSIL** For For 5 E.A. PETTERSSON** For For 6 G.A. THORSTENSSON** For For 7 A.L. WATERS** For For 8 C.H. REPASY*** For For 9 W.J. TRACE*** For For 10 A.L. WATERS*** For For 11 J.W. DAVIS+ For For 12 B.E. KENSIL+ For For 13 C.H. REPASY+ For For 14 W.J. TRACE+ For For 15 A.L. WATERS+ For For 16 R. BARRETTE$ For For 17 D.T. FOY$ For For 18 J.L. PITTS$ For For 19 W.J. TRACE$ For For 20 C.H. REPASY@ For For 21 W.J. TRACE@ For For 22 A.L. WATERS@ For For 23 R. BARRETTE# For For 24 D.T. FOY# For For 25 J.L. PITTS# For For 26 W.J. TRACE# For For 08 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management For For 09 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION EVERY Management 2 Years Against 10 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP (PWC) AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For ENSCO PLC Security 29358Q109 Meeting Type Special Ticker Symbol ESV Meeting Date 31-May-2011 ISIN US29358Q1094 Agenda 933444515 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE ISSUANCE AND DELIVERY OF ENSCO AMERICAN DEPOSITARY SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 6, 2, 2011, BY AND AMONG ENSCO PLC, PRIDE INTERNATIONAL, INC., ENSCO INTERNATIONAL INCORPORATED AND ENSCO VENTURES LLC, AS IT MAY BE AMENDED FROM TIME TO TIME. Management For For VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 06-Jun-2011 ISIN US9181941017 Agenda 933431671 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN B. CHICKERING, JR. For For 2 JOHN HEIL For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For 03 RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE VCA ANTECH, INC. 2006 EQUITY INCENTIVE PLAN. Management Against Against 04 RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE VCA ANTECH, INC. 2007 CASH INCENTIVE PLAN. Management For For 05 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 2 Years Against NABORS INDUSTRIES LTD. Security G6359F103 Meeting Type Annual Ticker Symbol NBR Meeting Date 07-Jun-2011 ISIN BMG6359F1032 Agenda 933451192 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANTHONY G. PETRELLO For For 2 MYRON M. SHEINFELD For For 02 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND TO AUTHORIZE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For 03 PROPOSAL TO APPROVE A NONBINDING ADVISORY VOTE REGARDING THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 PROPOSAL TO RECOMMEND, BY NONBINDING ADVISORY VOTE, THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL TO ADOPT THE MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For 06 SHAREHOLDER PROPOSAL TO ADOPT THE REQUIREMENT THAT ALL DIRECTORS STAND FOR ELECTION ANNUALLY. Shareholder For Against PATTERSON-UTI ENERGY, INC. Security Meeting Type Annual Ticker Symbol PTEN Meeting Date 08-Jun-2011 ISIN US7034811015 Agenda 933429866 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK S. SIEGEL For For 2 KENNETH N. BERNS For For 3 CHARLES O. BUCKNER For For 4 CURTIS W. HUFF For For 5 TERRY H. HUNT For For 6 KENNETH R. PEAK For For 7 CLOYCE A. TALBOTT For For 02 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER PATTERSON-UTI'S LONG- TERM INCENTIVE PLAN. Management Against Against 03 APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON- UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For INGRAM MICRO INC. Security Meeting Type Annual Ticker Symbol IM Meeting Date 08-Jun-2011 ISIN US4571531049 Agenda 933436215 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1B ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For 1C ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For 1D ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1E ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For 1F ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For 1H ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For 1I ELECTION OF DIRECTOR: GREGORY M.E. SPIERKEL Management For For 1J ELECTION OF DIRECTOR: JOE B. WYATT Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 APPROVAL OF 2 Management Against Against 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For INVESTMENT TECHNOLOGY GROUP, INC. Security 46145F105 Meeting Type Annual Ticker Symbol ITG Meeting Date 14-Jun-2011 ISIN US46145F1057 Agenda 933444755 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. WILLIAM BURDETT For For 2 MINDER CHENG For For 3 CHRISTOPHER V. DODDS For For 4 ROBERT C. GASSER For For 5 TIMOTHY L. JONES For For 6 KEVIN J.P. O'HARA For For 7 MAUREEN O'HARA For For 8 STEVEN S. WOOD For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS FOR THE 2 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against STAMPS.COM INC. Security Meeting Type Annual Ticker Symbol STMP Meeting Date 15-Jun-2011 ISIN US8528572006 Agenda 933452702 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KEN MCBRIDE For For 02 TO APPROVE, ON AN ADVISORY BASIS, ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 03 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 2 Years Against 04 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR 2011. Management For For SIGNET JEWELERS LIMITED Security G81276100 Meeting Type Annual Ticker Symbol SIG Meeting Date 16-Jun-2011 ISIN BMG812761002 Agenda 933443260 - Management Item Proposal Type Vote For/Against Management 01 TO AMEND THE COMPANY'S BYE-LAWS TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS IN THE MANNER CONTEMPLATED IN APPENDIX 1 TO THE PROXY STATEMENT. Management For For 2A ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: SIR MALCOLM WILLIAMSON Management For For 2B ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: MICHAEL W. BARNES Management For For 2C ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: ROBERT BLANCHARD Management For For 2D ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: DALE HILPERT Management For For 2E ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: RUSSELL WALLS Management For For 2F ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: MARIANNE PARRS Management For For 2G ELECTION OF DIRECTOR IF PROPOSAL 1 IS APPROVED: THOMAS PLASKETT Management For For 3A ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: SIR MALCOLM WILLIAMSON Management For For 3B ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: MICHAEL W. BARNES Management For For 3C ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: ROBERT BLANCHARD Management For For 3D ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: DALE HILPERT Management For For 3E ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: RUSSELL WALLS Management For For 3F ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: MARIANNE PARRS Management For For 3G ELECTION OF DIRECTOR IF PROPOSAL 1 IS NOT APPROVED: THOMAS PLASKETT Management For For 04 TO APPOINT KPMG LLP AS INDEPENDENT AUDITOR OF THE COMPANY, TO HOLD OFFICE FROM THE CONCLUSION OF THIS MEETING UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY AND TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE ITS COMPENSATION. Management For For 05 TO APPROVE THE SIGNET JEWELERS LIMITED ANNUAL PERFORMANCE BONUS PLAN. Management Against Against 06 TO HOLD A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT (THE "SAY-ON-PAY" VOTE). Management For For 07 TO HOLD A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE SAY-ON-PAY VOTE. Management 2 Years Against SAIC, INC. Security 78390X101 Meeting Type Annual Ticker Symbol SAI Meeting Date 17-Jun-2011 ISIN US78390X1019 Agenda 933448210 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANCE A. CORDOVA Management For For 1B ELECTION OF DIRECTOR: JERE A. DRUMMOND Management For For 1C ELECTION OF DIRECTOR: THOMAS F. FRIST, III Management For For 1D ELECTION OF DIRECTOR: JOHN J. HAMRE Management For For 1E ELECTION OF DIRECTOR: WALTER P. HAVENSTEIN Management For For 1F ELECTION OF DIRECTOR: MIRIAM E. JOHN Management For For 1G ELECTION OF DIRECTOR: ANITA K. JONES Management For For 1H ELECTION OF DIRECTOR: JOHN P. JUMPER Management For For 1I ELECTION OF DIRECTOR: HARRY M.J. KRAEMER, JR. Management For For 1J ELECTION OF DIRECTOR: LAWRENCE C. NUSSDORF Management For For 1K ELECTION OF DIRECTOR: EDWARD J. SANDERSON, JR. Management For For 1L ELECTION OF DIRECTOR: LOUIS A. SIMPSON Management For For 1M ELECTION OF DIRECTOR: A. THOMAS YOUNG Management For For 02 APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2012. Management For For COMPUTER SERVICES, INC. Security 20539A105 Meeting Type Annual Ticker Symbol CSVI Meeting Date 23-Jun-2011 ISIN US20539A1051 Agenda 933459782 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DR CONSTANTINE W CURRIS For For 2 BRUCE R. GALL For For 3 JOHN A. WILLIAMS For For 02 SHAREHOLDER RATIFICATION OF THE SELECTION OF MCGLADREY & PULLEN, LLC AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2012 Management For For Ave Maria Bond Fund July 1, 2010 - June 30, 2011 RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 07-Oct-2010 ISIN US7496851038 Agenda 933323230 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID A. DABERKO For For 2 WILLIAM A. PAPENBROCK For For 3 FRANK C. SULLIVAN For For 4 THOMAS C. SULLIVAN For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS RPM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 12-Oct-2010 ISIN US7427181091 Agenda 933321375 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For 1B ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D ELECTION OF DIRECTOR: RAJAT K. GUPTA Management For For 1E ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For 1F ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1G ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For 1H ELECTION OF DIRECTOR: MARY A. WILDEROTTER Management For For 1I ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For 1J ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 SHAREHOLDER PROPOSAL - CUMULATIVE VOTING Shareholder Against For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 13-Oct-2010 ISIN US7043261079 Agenda 933325599 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN Management For For 1C ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1D ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1E ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1F ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2 TO AMEND THE PAYCHEX, INC. 2, INCLUDING AN INCREASE IN THE SHARES AVAILABLE UNDER THE PLAN. Management Against Against 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 12-Nov-2010 ISIN US8718291078 Agenda 933330398 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN M. CASSADAY Management For For 1B ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ Management For For 1C ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management For For 1D ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 02 TO APPROVE AN AMENDMENT TO THE SYSCO CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, CORPORATION COMMON STOCK FOR ISSUANCE UNDER THE PLAN. Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2011. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 17-Nov-2010 ISIN US1890541097 Agenda 933336326 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: JAN L. MURLEY Management For For 1J ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For 1K ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2 Management Against Against 04 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S EXECUTIVE INCENTIVE COMPENSATION PLAN. Management Against Against 05 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN. Shareholder Against For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 01-Feb-2011 ISIN US2910111044 Agenda 933358435 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 R.L. RIDGWAY** For For 02 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. 2 Management Against Against 03 APPROVAL OF THE EMERSON ELECTRIC CO. 2 Management Against Against 04 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. Management 3 Years For 07 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For NSTAR Security 67019E107 Meeting Type Special Ticker Symbol NST Meeting Date 04-Mar-2011 ISIN US67019E1073 Agenda 933365086 - Management Item Proposal Type Vote For/Against Management 01 PROPOSAL TO APPROVE THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 16, 2010, AS AMENDED ON NOVEMBER 1, 2, 2010, BY AND AMONG NORTHEAST UTILITIES, NU HOLDING ENERGY 1 LLC, NU HOLDING ENERGY 2 LLC AND NSTAR, AS IT MAY BE FURTHER AMENDED FROM TIME TO TIME, AND ADOPT THE AGREEMENT AND PLAN OF MERGER. Management For For 02 PROPOSAL TO ADJOURN THE NSTAR SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE MERGER AND AGREEMENT AND PLAN OF MERGER. Management For For KIMBERLY-CLARK CORPORATION Security Meeting Type Annual Ticker Symbol KMB Meeting Date 21-Apr-2011 ISIN US4943681035 Agenda 933377550 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN R. ALM Management For For 1B ELECTION OF DIRECTOR: JOHN F. BERGSTROM Management For For 1C ELECTION OF DIRECTOR: ABELARDO E. BRU Management For For 1D ELECTION OF DIRECTOR: ROBERT W. DECHERD Management For For 1E ELECTION OF DIRECTOR: THOMAS J. FALK Management For For 1F ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. Management For For 1G ELECTION OF DIRECTOR: JAMES M. JENNESS Management For For 1H ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I ELECTION OF DIRECTOR: IAN C. READ Management For For 1J ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management For For 1K ELECTION OF DIRECTOR: MARC J. SHAPIRO Management For For 1L ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Management For For 02 RATIFICATION OF AUDITORS Management For For 03 APPROVAL OF THE 2' COMPENSATION PLAN Management For For 04 APPROVAL OF THE 2 Management Against Against 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION PROGRAM Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against THE CHUBB CORPORATION Security Meeting Type Annual Ticker Symbol CB Meeting Date 26-Apr-2011 ISIN US1712321017 Agenda 933383185 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ZOE BAIRD Management For For 1B ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1C ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1D ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For 1E ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1F ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For 1G ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For 1H ELECTION OF DIRECTOR: JESS SODERBERG Management For For 1I ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For 1J ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For 1K ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For 02 TO VOTE ON THE ADOPTION OF THE CHUBB CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN (2011). Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For 04 TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE ENCLOSED ANNUAL MEETING MATERIALS. Management For For 05 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 26-Apr-2011 ISIN US9182041080 Agenda 933395899 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JUAN ERNESTO DE BEDOUT For For 2 URSULA O. FAIRBAIRN For For 3 ERIC C. WISEMAN For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years For 04 APPROVAL OF AN AMENDMENT TO VF'S BY-LAWS TO ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS. Management For For 05 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 29-Apr-2011 ISIN US0028241000 Agenda 933386319 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.J. FARRELL For For 4 H.L. FULLER For For 5 E.M. LIDDY For For 6 P.N. NOVAKOVIC For For 7 W.A. OSBORN For For 8 S.C. SCOTT III For For 9 G.F. TILTON For For 10 M.D. WHITE For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Against For EXELON CORPORATION Security 30161N101 Meeting Type Annual Ticker Symbol EXC Meeting Date 03-May-2011 ISIN US30161N1019 Agenda 933389517 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1B ELECTION OF DIRECTOR: M. WALTER D'ALESSIO Management For For 1C ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For 1D ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For 1E ELECTION OF DIRECTOR: SUE L. GIN Management For For 1F ELECTION OF DIRECTOR: ROSEMARIE B. GRECO Management For For 1G ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For 1H ELECTION OF DIRECTOR: RICHARD W. MIES Management For For 1I ELECTION OF DIRECTOR: JOHN M. PALMS Management For For 1J ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K ELECTION OF DIRECTOR: THOMAS J. RIDGE Management For For 1L ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1M ELECTION OF DIRECTOR: JOHN W. ROWE Management For For 1N ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For 1O ELECTION OF DIRECTOR: DON THOMPSON Management For For 02 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2011 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against AVON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol AVP Meeting Date 05-May-2011 ISIN US0543031027 Agenda 933394190 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 W. DON CORNWELL For For 2 V. ANN HAILEY For For 3 FRED HASSAN For For 4 ANDREA JUNG For For 5 MARIA ELENA LAGOMASINO For For 6 ANN S. MOORE For For 7 PAUL S. PRESSLER For For 8 GARY M. RODKIN For For 9 PAULA STERN For For 10 LAWRENCE A. WEINBACH For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years Against 04 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 APPROVE AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 10-May-2011 ISIN US88579Y1010 Agenda 933390407 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against 05 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 11-May-2011 ISIN US20825C1045 Agenda 933398732 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For 1F ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For 1G ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1H ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 1K ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For 1L ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For 1M ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 02 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 2 Years 05 APPROVAL OF 2 Management Against Against 06 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Against For 07 POLITICAL CONTRIBUTIONS. Shareholder Against For 08 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 09 ACCIDENT RISK MITIGATION. Shareholder Against For 10 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Against For 11 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 12 REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Against For 13 CANADIAN OIL SANDS. Shareholder Against For UNITED BANKSHARES, INC. Security Meeting Type Annual Ticker Symbol UBSI Meeting Date 16-May-2011 ISIN US9099071071 Agenda 933414411 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD M. ADAMS For For 2 ROBERT G. ASTORG For For 3 W. GASTON CAPERTON, III For For 4 LAWRENCE K. DOLL For For 5 THEODORE J. GEORGELAS For For 6 F.T. GRAFF, JR. For For 7 JOHN M. MCMAHON For For 8 J. PAUL MCNAMARA For For 9 WILLIAM C. PITT, III For For 10 DONALD L. UNGER For For 11 MARY K. WEDDLE For For 12 GARY G. WHITE For For 13 P. CLINTON WINTER, JR. For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF UNITED'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE VOTES ON THE COMPENSATION OF UNITED'S NAMED EXECUTIVE OFFICERS. Management 2 Years Against 05 TO APPROVE THE UNITED 2011 LONG-TERM INCENTIVE PLAN. Management Against Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 25-May-2011 ISIN US30231G1022 Agenda 933416908 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 2 Years Against 05 INDEPENDENT CHAIRMAN () Shareholder Against For 06 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 07 AMENDMENT OF EEO POLICY () Shareholder Against For 08 POLICY ON WATER () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For THE SOUTHERN COMPANY Security Meeting Type Annual Ticker Symbol SO Meeting Date 25-May-2011 ISIN US8425871071 Agenda 933425402 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J.P. BARANCO For For 2 J.A. BOSCIA For For 3 H.A. CLARK III For For 4 T.A. FANNING For For 5 H.W. HABERMEYER, JR. For For 6 V.M. HAGEN For For 7 W.A. HOOD, JR. For For 8 D.M. JAMES For For 9 D.E. KLEIN For For 10 J.N. PURCELL For For 11 W.G. SMITH, JR. For For 12 S.R. SPECKER For For 13 L.D. THOMPSON For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION Management 2 Years Against 05 APPROVAL OF OMNIBUS INCENTIVE COMPENSATION PLAN Management Against Against 06 STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT Shareholder Against For
